Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 1of73 Page ID #4 FILED
Clay Go. Circuit Court

4th Judicial Circuit

Date: 5/8/2020 3:57 PM

Crystal Ballard

IN THE CIRCUIT COURT
FOR THE FOURTH JUDICIAL CIRCUIT
CLAY COUNTY, ILLINOIS

Sonja Harrison dba Visible Changes

Plaintifé, 2020CH8

VS. Case No. 2020-CH-

Governor Jay Robert Pritzker,
in his official capacity,

Defendant.

Semel Snel Samet Mae St” Nel” Set ae” reel ee! Se!

VERIFIED COMPLAINT FOR DECLARATORY
JUDGMENT AND INJONCTIVE RELIEF
AGAINST GOVERNOR JAY ROBERT PRITZEER
COMES NOW Plaintiff, Sonja Harrison dba Visible Changes (hereinafter referred to as

“Sonja”) by and through her attorneys, Thomas G. DeVore, Erik Hyam, and DeVore Law Offices,
LLC, and for her Verified Complaint for Declaratory Judgment and Injunctive Relief against
Defendant, Governor Jay Robert Pritzker (hereinafter referred to as “Pritzker”), in his official
capacity, and hereby alleges as follows:
1. On April 30, 2020, Pritzker entered his third sequential disaster proclamation regarding

COVID-19 (hereinafter “Proclamation #3”). (See attached Exhibit 1.)
2. Pritzker issued Proclamation #3 under the authority granted him under the Illinois

Emergency Management Agency Act. (See also 20 ILCS 3305 et seq. which is hereinafter

referred to as the “TEMAA.”) (See Exhibit 2.)

3, The IEMAA states: “In the event of a disaster, as defined in Section 4, the Governor may, by

proclamation, declare that a disaster exists.” (See Section 4 of the IEMAA.)

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 2of73 Page ID #5

4. Pritzker proclaimed the COVID-19 virus constituted a disaster as defined under the Act on
April 30, 2020.

5. As aresult of Proclamation #3, Pritzker issued Executive Order 2020-32 (hereinafter “EO
32”). (See Exhibit 3.)

6. Sonja is the ownet of a hair salon business located in Clay County, IL.

7, Sonja has earned her a living as a hair stylist for 35 years.

8. Unfortunately, Sonja has had her business ordered closed by Pritzker, due to an arbitrary
determination her business is “non-essential.” (See Section 2-2 and 12a-l2w of EO 32.)

9, While most recently EO 32 closed her business from May 01 to May 30, she has been closed.
due to similar executive orders of Pritzker since on or about March 20, 2020.

10. At no time relevant, did Sonja get notice from Pritzker her business was being forcibly
closed.

11. At no time relevant, did Sonja receive notice from Pritzker of any due process rights being
afforded to her.

12. At no time relevant, has Sonja ever been contacted by the Department of Health wherein it
sought to close her business due to any alleged health risks.

13. Upon information and belief, Pritzker must have presumed Sonja heard about EO 32 which
stripped her fundamental liberties on one of his daily press briefings if she happened to be
watching that day, or maybe she might have heard it from one of her friends in passing.

14. As alleged authority to order Sonja’s closure, Pritzker relies on two authorities:

a) Powers vested in him as the Governor of the State of Illinois; and
b) Sections 7(1), 7(2), 7(3), 7(8), 7(9) and 712) of the IEMAA.

(See the “THEREFORE” clause on page 2 of EO 32)

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 3o0f 73 Page ID #6

15. Pritzker further states the powers utilized to mandate Sonja’s closure were consistent with
public health laws. (See the “THEREFORE” clause on page 2 of EO 32)

16. EO 32 further states the authority wielded by Pritzker therein was not to alter or modify the
authority of any state, county, or local government authority. (See Section 19 of EO 32)

17. According to Pritzker, the EO is enforceable only by State and Local Law enforcement
pursuant to, inter alia, Section 7, Section 15, Section 18, and Section 19 of The IEMAA.
(See Section 17 of EO 32)

18. As such our police officers ftom the state to municipal level have been ordered by Pritzker to
seize and restrain Sonja, and our citizens in general, for exercising their fundamental liberties
which are guaranteed by the U.S. and Illinois Constitutions, all the while denying the same
of due process.

19. It bears mentioning to the Court that none of those four sections of the IEMAA for which
Pritzker relies to infringe on liberties have anything to do with enforcement.

20. Upon information and belief, the public health laws which Pritzker states are consistent with
his authority to close Sonja’s business in EO 32 is assuredly the Illinois Department of Public
Health Act, being 20 ILCS 2305 ef seq. (hereinafter referred to as “IDPHA”). (See the
“THEREFORE?” clause on page 2 of EO 32) (IDPHA is attached hereto as Exhibit 4)

21. IDPHA has general supervision of the interests of the health and lives of the people of the
State. (See 20 ILCS 2305/2(a))

22. It has supreme authority on these matters. Jd. (Emphasis Added)

23. Subject to the provisions of subsection (c), the Department may order a place to be closed
and made off limits to the public to prevent the probable spread of a dangerously contagious

or infectious disease until such time as the condition can be corrected or the danger to the

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 4of73 Page ID #7

public health eliminated or reduced in such a manner that no substantial danger to the
public’s health any longer exists, (See 20 ILCS 2305/2(b).)

24, Except as provided in this Section, no place may be ordered to be closed and made off limits

to the public except with the consent of the person or owner of the place or upon the prior
: order of a court of competent jurisdiction. (See 20 ILCS 2305/2(c).)

25. The Department may, however, order a place to be closed and made off limits to the public
on an immediate basis without prior consent or court order if, in the reasonable judgment of
the Department, immediate action is required to protect the public from a dangerously
contapious or infectious disease, /d.

26. In the event of an immediate order issued without prior consent or court order, the
Department shall, as soon as practical, within 48 hours after issuing the order, obtain the
consent of the person or owner or file a petition requesting a court order authorizing the
closure. fd.

27. To obtain a court order, the Department, by clear and convincing evidence, must prove that
the public's health and welfare are significantly endangered as the business is a place where
there is a significant amount of activity likely to spread a dangerously contagious or
infectious disease. id.

28. The Department must also prove that all other reasonable means of correcting the problem
have been exhausted and no less restrictive alternative exists. Id.

29, Businesses that are ordered to be closed and made off limits to the public, shall be given a
written notice of such order. The written notice shall additionally include the following: (1)
notice of the right to counsel; (2) notice that if the person or owner is indigent, the court will

appoint counsel for that business owner; (3) notice of the reason for the order for closure; (4)

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page5of73 Page ID #8

30.

31,

32.

33.

34.

35.

notice of whether the order is an immediate order, and if so, the time frame for the
Department to seek consent or to file a petition requesting a court order as set out in this
subsection; and (5) notice of the anticipated duration of the closure. Jd.
The notice which is required by the IDPHA before a business can be closed is attached
herein. (See attached Exhibit 5) |
All of these procedures and standards of the IDPHA required to close a business have been
reduced to administrative rules as promulgated in the Administrative Code. (hereinafter
referred to as “The Code”) (See attached Exhibit 6)
Notwithstanding the enforcement provision in EO 32 expressly limits the authority of
enforcement to state and local law enforcement, pursuant to four hollow provisions of the
ITEMAA. (See Section 17 of EO 32)
Sonja was scared to even file this cause of action to defend herself in this Honorable Court as
Pritzker has been on television threating to take the business licenses of citizens should they
not yield to his authority.
Her fear has been even more solidified as she has seen dacuments on social media from other
Illinois state administrative agencies under Pritzker’s control threatening fellow business
ownet’s licenses for peacefully disobeying EO 32.
COUNT I
DECLARATORY JUDGMENT
PRITZIKER HAS NO AUHORITY TO ORDER THE
CLOSER OF SONJA’S BUSINESS UNDER THE
CONSTITUTION OR THE ACT

Plaintiff restates paragraphs 1-34 as if more fully stated herein.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 6of73 Page ID #9

36. In relation to the specific matters raised herein, in order to close Sonja’s business, Pritzker
must have acted under the constitutional powers vested in him as Governor, or under the
powers delegated to him under The IEMAA by the legislative branch.

37, Nowhere in EO 32 does Pritzker identify what Constitutional power is vested in him to seize
control of Sonja’s business and order it closed.

38. His suggestion of having constitutional authority is nothing but conclusory.

39. As Governor, he is the supreme executive of the State of Illinois.

40. In that role, he is charged with the faithful execution of the laws of the State and not the
making of laws.

41. Seizing control of Sonja’s business and ordering it closed was a clear utilization of the police
powers of the State.

42. Police powers are vested in the sound discretion of the legislative branch of government.

43, As such, Pritzker must find authority to forcibly close Sonja’s business under the cited
sections of the IEMAA, power which would have been delegated to him by the legislative
branch, and if he bas none, the order of closure of Sonja’s business would be unlawful and
void.

. 44, Even under the most strained interpretation of Pritzker’s cited sections 7(1), 7(2), 7(3), 7(8),

7(9) and 7(12) of The IEMAA, nowhere can it be found where the legislative branch

expressly delegated any power to Pritzker to forcibly close private businesses such as

Sonja’s, let alone without offering any shred of due process of law.

45. Pritzker made it clear EO 32 was not intended to alter or modify any existing State, County

or local authority over business closures. (See Section 19 of EO 32)

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 7 of 73 Page ID #10

46.

47.

48.

49,

50.

Sl.

52.

53.

Sonja does not dispute in times such as these, and at all times for that matter, the Department
of Health has the authority to forcibly close her business if it is deemed to be a public health
risk. |

The legislative branch, in its sound discretion, placed the supreme authority over closure of
businesses due to public health risks within the Department of Health pursuant to the
IDPHA.

While Pritzker may desperately attempt to glean some semblance of a shred of delegated
authority under his cited sections of EO 32 to close Sonja’s business, nothing should
remotely compel this Court his strained and desperate interpretation might in anyway
supersede the express supreme authority vested in the Department of Health by the people’s
lawmaking branch of our government.

Moreover, any interpretation of the statute which would interfere with a fundamental right
would be unconstitutional for failure to provide due process.

The supreme authority over matters of closure of businesses due to health risks is quite
compelling language the legislature used when granting the Department of Health this
extraordinary power over Sonja’s fundamental liberties.

Even though in other executive orders, Pritzker has unlawfully suspend sections of legislative
statutes, he has never attempted to suspend the legislative grant of supreme authority made to
the Department of Health regarding business closures.

The IDPHA contains significant constitutional procedural and substantive due process rights,
which tights include the right to counsel, and if one cannot afford counsel, counsel will be
appointed,

Pritzker in EO 32 states his actions therein were consistent with public health laws.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 8of73 Page ID #11

54.

55.

56.

57.

58.

It is unimaginable how Pritzker can proclaim Sonja’s business must close due to arbitrarily
having been deemed a health risk with no articulable facts, having further been arbitrarily
determined to be non-essential, her doors forcibly closed with absolutely no due process right
ever being afforded, all of which was thrust upon her under the mighty hand and authority of
the executive office of this state.

That abuse of executive power is in no way consistent with the significant procedural and
substantive due process tights Sonja is expressly afforded under the supreme authority of this
state granted by the legislative branch to the JDPHA in regard to the closure of businesses
when it might become necessary in the interest of public health.

Sonja had an absolute right, if her business was to be forcibly closed against her will, that it
be done within the confines of the statutory scheme unequivocally delegated by the people’s
representatives to the Department of Health, and she be afforded the procedural and
substantive due process which the IDPHA provides.

An actual controversy exists between the parties in regard to the authority of Pritzker to issue |
and enforce that part of EO 32 which shuttered Sonja’s business against her will and without
due process.

An immediate and definitive determination is necessary to clarify the rights and interests of —
the parties.

WHEREFORE, Plaintiff, Sonja Harrison, herein requests that this court enter an Order:
A. Entering an order finding Pritzker issued EO 32 on April 30, 2020;
B. Entering an order finding EO 32 ordered Sonja Harrison’ business closed with no

' due process afforded her;

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page9of73 Page ID #12

C. Enter an order declaring Pritzker had no constitutional right to forcible close Sonja
Hartison’s business without due process;

D. Entering an order declaring that none of the cited provisions of the IEMAA in EO
32 delegated Pritzker any authority order the closure of Sonja Harrison’s business,

E. Finding that any provisions of the IEMAA which might be construed to allow for
the forceable closure of Sonja’s business would render that provision
unconstitutional for interfering with a fundamental right without due processs;

F, Enter an order declaring the proper mechanism for closure of Sonja Harrison’s
business due to any public health risks has been expressly delegated to the

Department of Health under the llinois Department of Public Health Act;

G, Enter an order declaring EO 32 is void to the extent it forcible closed Sonja
Harrison’s business;
H. Awarding Sonja Harrison her costs incurred in this matter as may be allowed by
law;
I. That the Court grant such other and further relief as is just and proper.
COUNT 0

REQUEST FOR INJUNCTION

59, Plaintiff restates paragraphs 1-58 as if more fully stated herein.

60. Sonja has a right to insist EO 32, to the extent it attermpts to forcibly close her business,
strictly comport to any constitutional or statutory authority residing with Pritzker.

61. Sonja is being itreparably harmed each and every day in which she continues to be unable to
engage in her business in that she continues to lose income from employment and at the same
time continues to incur the expenses of keeping her business open such as insurance, utilities

and the like.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 10of 73 Page ID #13

62, Sonja has no adequate remedy at law to prohibit Pritzker from enforcing EO 32 against her
absent an injunction from This Court ordering the same.
63, There is a reasonable likelihood of success on the merits for the following reasons:
a) Pritzker has no constitutional authority to forcible close Sonja’s business;
b) Pritzker has no authority under the IEMAA to forcible close Sonja’s business;
¢) IDPHA is the supreme authority in the matters of business closure and at no time did this
administrative agency seek an order of closure of Sonja’s business due to any health risk.
WHEREFORE, Plaintiff, Sonja Harrison, prays that this Court enter judgment in his favor and
finds and declares that:

A. Finding the Sonja Harrison has a right to insist Pritzker’s EO 32 forcibly closing
her business was supported by constitutional or statutory authority.

B. Finding Sonja Harrison is itreparably harmed cach day she is not allowed to use
have her business open to earn a living and pay her expenses.

C. Finding Sonja Harrison has no adequate remedy at law to protect her rights against
this unlawful order of Pritzker beyond injunctive relief.

D. Finding Sonja Harrison has a likelihood of success on the merits as Pritzker forcibly
closed her business without any grant of legal authority,

E, Enter an injunction permanently enjoining EO 32, or any substantively similar
executive order issued by Pritzker, from being legally enforced directly by Pritzker,
or indirectly by any licensing agency under his control, demanding Sonja Harrison
forcibly close her business.

F, For such other relief as this Court deems just and proper.

 

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 11lof73 Page ID #14

Respectfully submitted,

By:

{sf Thomas Devore

Thomas G. DeVore

IL Bar Reg. No. 6305737
DeVore Law Offices, LLC
Attorneys for Plaintiff

118 N. 2nd St.

Greenville, IL 62246
Telephone - 618-664-9439
tom@silverlakelaw.com

fs/ Fxik Hyam

Erik Hyam

IL Bar No. 6311090
DeVore Law Offices, LLC
Attorneys for Plaintiff

118 N. Second Street
Greenville, IL 62246

Tel. (618) 664.9439

Fax (618) 664.9486

erik @silverlakelaw.com

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 12 o0f73 Page ID #15

VERIFICATION
Under penalties of perjury as provided by law pursuant to Section 1-109 of the Code of Civil
Procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct except as to matters therein stated to be on information and belief, if any, and as to such

matters the undersigned certifies as aforesaid that the undersigned verily believes the same to be

true.

Date: 2020 By: (Vhonva ) Unie
; SF OG /
Sonja Harrison

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 13 o0f 73 Page ID #16

ALON DUS

Onde
PDD IOTES AW ka cela
ran ae

 

Gubernatorial Disaster Proclamation

WHEREAS, protecting the health and safety of Ilinoisang ia among the most important functions
of State government; and,

WHEREAS, it is critical that Iilinoisans who become sick are able to be treated by medical
professionals, including when a hospital bed, emergency room bed, or yeutilator is needed; and,

WHEREAS, it is also critical that the State’s health care and first responder wotkforce has
adequate personal protective equipment (PPE) to safely treat patients, respond to public health
disasters, and prevent the spread of communicable diseases; and,

WHEREAS, Coronavinis Disease 2019 (COVID-19) 1s a novel severe aoute respiratory illness
that has spread among people through respiratory transmissions, the World Health Organization
declared COVID-19 a Public Health Emergency of International Concern on January 30, 2020,
and the United Statea Secretary of Health and Human Services declared that COVID-19 presents
a public health emergency on Jannary 27, 2020; and, .

WHEREAS, on March 11, 2020, the World Health Orpanization characterized the COVID-19
outbreak as a pandemic, and has reported more than 3 million confirmed cases of COVID-19 and
200,000 deaths attributubJe to COVID-19 globally as of April 30, 2020; and,

WHEREAS, a vaccine or treatment is not currently available for COVID-19 and, on April 24,
2020, the World Health Organization warned that there is currently no evidence that people wha
have recovered from COVID-19 and have antibodies are protected from a second infection;-and,

WHEREAS, despite efforts ta contain COVID-19, the World Health Organization and the federal
Centera for Disease Control and Prevention (CDC) indicated that the virus was expected to
continue spreading and it has, in fact, continued to spread rapidly, resulting in the need for federal,
and State governmants fo take significant steps; and,

WHEREAS, on March 9, 2020, 1, JB Pritzker, Governor of Inols, declared all counties in tha
State of Ulinols as a disaster area in response ta the outbreak of COVID-19 (First Gubernatorial

Disaster Proclamation); and,

WHEREAS, on March 13, 2020, the President declared a nationwide emergency pursuant ta
Section 501(b) of the Robert T, Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C,
5121-5207 (the “Stafford Act”), covering all states and territories, including Llinois; and,

WHEREAS, on March 26, 2020, the President declared a major disaster in Illinois pursuant to
Seotion 401 of the Stefford Act; and, .

_ WHEREAS, on April 1, 2020, due to the exponential spread of COVID-19 in [Minois, I again
declared all counties in the State of Illinois as a disaster area (Second Gubernatorial Disaster

Proclamation); and,

EXHIBIT

ee

 

 
Case..3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 14 of 73 Page ID #17

WHEREAS, as circumstances surrounding COVID-19 rapidly evolve, there have been frequent
chenges in information and puidance from public health officials as a result of emerging
evidence; and,

WHEREAS, from the outset, data suggested that older adults and those with serious underlying
health conditions ace more likely to experience severe and soinetimes fatal complications from
COVID-19; and,

WHERIAS, emerging evidence has shown that young people, including infants and toddlers,
are also at risk for such compiloations; and,

WHEREAS, as of March 16, 2020, an analysis by the CDC showed that 38 pereent of
hospitalized COVID-19 pationts were between tho ages of 20 and 54, and there is evidence that
COVID-19 causes blood clots and strokes, and has caused deadly strokes in young and middle-
aged patienta who exhibited jew symptoms; and,

WHEREAS, the understanding on spread ftom infeoted individuals who have not shown
symptoms hes changed aud, on April 12, 2020, the CDC changed tha period of exposure tisk
from “onset of symptoms” to “48 hours before symptom onset”; and,

WHEREAS, previously, the CDC recommended against wearing cloth face coverings or masks
as protection and, now, in light of new research on asymptomatic and pre-symptomatic
transmission, the CDC now recommends wearing cloth face coverings in public settings where
soclal distancing measures are difficult ta maintain; and,

WHEREAS, a3 COVID-19 has spread in IWinois over the course of the Gubernatorial Disaster
Proclamations, the circumstances causing a disaster throvghout the State have changed, and,

WHEREAS, at the time I issued the First Gubernatorial Disaster Proclamation, there were 11
confirmed eases of COVID-19 in one Hlinois connty; aad,

WHEREAS, as of today, Apri! 30, 2020, there have been nearly 33,000 confirmed cases of
COVID-19 in 97 Iinois counties; and,

WHEREAS, the first death atirlbuted to COVID-19 in Ilinois was announced on March 17,
2020; and,

WHEREAS, as of April 30, 2020, DHnois has had more than 2,350 deaths resulting from
COVID-19, including 141 deaths reparted over a 24-hour period on April 30; and,

WHEREAS, studies suggest that for every corfirmed case there are many more unknown cases,
gome of which are asymptomatic individuals, meaning that individuals can pasa the virus to
.others without knowing; snd,

WHEREAS, the Illinois Department of Public Health activated its Tilinois Emergency
Operations Plan and its Emergency Support Function 8 Plan to coordinate emergency sesponse
efforts by hospitals, local health departments, and emergency management systema in order to
avoid a surge hospital resources and capacity; and,

WHEREAS, as the virus has progressed through Lllinois, the crisis faoing the State has
developed and now requires an evolving response to ensure hospitals, health care professionals
and first reaponders are able to meet the health care needs of all Tlinoisans and in a matuter
consistent with CDC guidance that continues to be updated; and,

WEEREAS, in order to ensure thet health care professionals, first responders, hospitals and
other facilities are able to meet the health care needs of all residents of Iilinois, the State must
have critical supplies, including PPE, such as masks, face shields, gowns, and gloves; and,

WHEREAS, the State of Illinois maintains a stockpile that supports the existing PPE supply
chaing and stocks at various healthoare facilities; and,

WHEREAS, across the State, hospitals and long-term care facilities use approximately 1.5
qnillion N95 masks, 25 million gloves, 4.4. million gowns, and 700,000 surgical masks duting a

10-day periad; and,

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 15 of 73

WHEREAS, the State had distributed among all 102 Illinois countles millions of surgical masks
and N95 masks, tens of thousands of powns, millions of pals of gloves, and hundreds of thousands
of face shields ftom the State stockpile; and,

WHEREAS, the Illinois Department of Public Health has provided guidance to all hespitals and
BMS providers recommending the immediate elevation of their conservation and contingency
strategies ag it relates to PPE; and,

WHEREAS, while the State 1s making every effort to procure additional PPE, if those
procurement efforts are disrupted or Dlinois experiences a surge in COVID-19 cases, the State
faces a life-threatening shortage of respirators, masks, protective eyewear, face shields, gloves,
gowns, and other protective equipment for health care workers and first responders; and,

WHEREAS, Ulinols is using a high percentage of hospital beds, ICU beds, and ventilators as a
result of the number of COVID-19 patients that require hospitelization and, if cases were to
surge higher, the State would face a shortage of these ctitical health care resources; and,

WHEREAS, Illinois currently has a total of 32,010 hospital beda with 3,631 ICU beds, of
which, as of April 30, 2020, only 33% of hospital beds and 25% of ICU beds were available
slatewide, and only 17% of ICU beds were available in the Chicago region; and,

‘WHEREAS, the State worked with top researchers from the University of Hlinois at Urbana-
Champaign, the Northwastern School of Medicine, the University of Chicago, the Chicago and
Ilinojs Departinents of Public Health, along with McKinsey and Mier Consulting Group, and
Civis Analytics, to analyze tvo months’ worth of daily data on COVID-19 deaths and ICU usage
and model potential outcomes; and,

WHEREAS, the State’s modeling shows that its hoalth care resource utilization will not peak
vatil May, and that health care resources will continue to be limited after the peak; and,

WHEREAS, the State's modeling shows that without extensive social distancing and other
precautions, the State will not have sufficlent hospital beds, ICU beds or ventilators; and,

WHEREAS, Illinois currently hes a total of 32,010 hospilal beds, and the State’s modeling
shows that without a “stay at home” order, more than 100,006 hospital beds would be necessary;

and,

WHEREAS, Illinois currently has a total af 3,631 TCU beds, and the State’s modeling shows
that without a “stay at home” order, more than 25,000 ICU beds would be necessary; and,

WHEREAS, IUlinois currently has a total of 3,378 ventilators, and the State’s modeling shows
that without a “stay at home” order, upwards of 20,000 ventilators would be necessary; aud,

WHEREAS, the State’s modeling shows that without a “stay at home" order, the mumber of
deaths from COVID-19 would be between 10 to 20 times higher than with a “stay at home”

order in place; and,

WHEREAS, the epidemiology concept of Ro (R-naught) — which represents the number of
cases, on average, an infected person will cause during thelr infectious period —is an important .
measure of progress in combatting a virus like COVID-19, and that an Ro of below 1 is a critical
milestone because it suggests that the discaso is declining rather than spreading; and,

WHEREAS, the State’s estimated effective Ro was approximately 3.5 at the beginning of the
outbreak, but the number hes improved to approximately 1.25 based on the State’s emergency
measures, including the “stay at home” order; and,

WHEREAS, hospital beds, ICU beds, and ventilators are needed not for just patients with
COVID-19, but also for any number of additional ilinesses end injuries; and,

Page ID #18

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 16 of 73 Page ID #19

WHEREAS, fewer Ilinoisans haye sought non-COV[D-19 related medical oare and emergency
care inrecent weeks and itis critical that Iinoisans are able to and willing to seek non-COVID-
19 related medical care and emergency cate; and,

WHEREAS, Ilinoisans will be able to and willing to seek non-COVID-19 related medical care
and emergency care if there are sufficient hospitel beds, ventilators, and ifmedical personnel are
able to protect themselves with PPE; and,

WHEREAS, the State has been limited in the number of COVID-19 tests that can be taken and
processed due to 4 limited number of testing sites and labs, as well as a shoriage of necessary
aupplics, including the swabs needed to take samples; and,

WHEREAS, at the time I isqued the Fiat Gubematorial Disaster Proclamation, Ilinois had
capacity to test no more than a fow hundred people per day for COVID-19 at a small number of
testing sites; and, ‘

WHEREAS, the State has developed testing sites throughout the State and now has increased
the COVID-19 tests per day to more than 10,000; and,

WHEREAS, as of April 30, 2020, Illinois has tested nearly 270,000 total specimens for COVID-
19; and,

WHEREAS, national projections adjusted for Illinois’ population suggest the state may need to
process several thousand mors tests per day as part of the effort to permanently slow and reduce

the spread of COVID-19; and,

WHEREAS, the World Health Organization has identified a positive test rate of 10% a6 a
benchmark for adequate testing but currently over 20% of the COVID-19 tests administered in
Iitinots have positive results, suggesting that Illinois must continue increasing testing; and,

WHEREAS, based on the forogoing facts, and considering the expected continuing spread of

COVID-19 ani the resulting health impacts that will be felt over the coming month by people

across the State, the current circumstances in Iilinois sumounding the spread of COVID-1 9

constitute an epidemic emergency and a public health emergency under Section 4 of the Illinois
' Emergency Management Agency Act; and,

WHEREAS, based on the foregoing, the new circumstances surrounding the threatened shortages
af hospital beds, ICU beds, ventilators, and PPE, and critical need for increased COVID-19 testing
capacity constitute a public health emergency under Section 4 of the Llinois Emergency
Management Agency Act; and,

WHEREAS, it is the policy of the State of [Linois that the State will be prepared to address any
disasters and, therefore, it ig necessary and appropriate to make additional State resources available
to onsure that thet our healthcare delivery systemn is capable of serving those who are elck and that
Tincisans remain safe and secure and able to cbtain medical care; and,

WHEREAS, this proclamation will assist [inois agencies in coordinating State and Federal
resources, including materials needed to test for COVID-19, personal protective equipment, and
medicines, in an effortte support the State responses ks well ag the responses of local governments
to the present public health emergenoy; and,

WHEREAS, these conditions provide legal justification under Section 7 of the Ilingis Emergency
Management Agency Act for the new issuance of a proclamation of disaster; and,

WHEREAS, the Illinois Constitution, in Article V, Section 8, provides that “the Governor shall
have the supreme executive power, and shall be responsible for the faithful execution of ‘the lawea,”
and states, in the Preamble, that a central purpose of the Iinois Constitution is “provide for the
health, safety, and welfare of the people”,

NOW, THEREFORE, in the interest of aiding the people of Iltinois and the Jocal goveruments
responsible for ensuring public health and safety, I, JB Pritzker, Governor of the State of Illinois,
hereby proclaim as follows:

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 17 of 73 Page ID #20

Seetton 1. Pursuant to the provisions of Section 7 of ths Illinois Emergency Management Agency
Act, 20 ILCS 3305/7, Lfind that a disaster.oxiste withln the State of Illinois and specifically declare
all counties in the State of Illinois ag a disaster area, The proclamation authorizes the exercise of
all of the emergency powers provided in Seotion 7 of the Illinois Emergency Management Agoncy
Act, 20 ICS 3305/7, including but not limited to those specific emergency powers set forth below.

Sectlon 2, The Illinois Department of Public Health and the Illinoia Emergency Management
Agency are directed to coordinate with each other with respect to planning for and responding to
the present public health emergency.

Section 3. The Ilinols Department of Public Health is further directed to cooperate with the
Governor, other State agencies and local authorities, including local public health authorities, in
the development and implementation of strategies and plans to protect the public health in
connection with the present public health emergency.

Section 4. The Illinois Bmergensy Management Agency is directed to implement the State
Emetgency Operations Plan to coordinate State resources to support local goverment in disaster
regpotise and recovery operations.

Section 5. To aid with emergency purchases necessary for response and other emergency powers
as authorized by the Illinols Emergency Management Agency Act, the provisions of the [linois
Procurement Code that would in any way prevent, hinder or delay necessary action in coping with
the disaster are suspended to the extent they are not required by federal law. Ifnecessary, and in
accordance with Section 7(1) of the Iinois Emergency Management Agency Act, 20 ILCS
3305/7(1), the Govemor may take appropriate exccutive action to suspend additional statutes,
orders, roles, and regulations.

Section. 6. Pursuant to Section 7(3) of the Iinois Bmergenoy Management Agency Act, 20 ILCS
3305/7(3), this proclamation activates the Governor’s authority, aa necessary, to tranafer the
direction, personnel or functions of State departments and agencles or units thereof for the purpose
of performing or facilitating emergency response programs,

Section 7, The Illinois Department of Public Health, Illinois Department of Insurance end the
Iiinois Department of Healthcare and Family Services are directed to recommend, and, as
appropriate, take necessary actions to ensure expanded access to testing for COVID-19 and that
consumers do not face financial barriers in accessing diagnostic testing and treatment services for
COVID-19,

Section 8. The Llinols State Board of Education is directed to recomunend, and, ag appropriate,
take necessary actions to address any impact to learning associated with the present public health
emergency and to alleviate any barriers to the use of remote learning during the effact of this
proclamation that exist in the Illinois School Code, 105 ILCS 5/1-1 et. seq,

Section 9. All State agenctey are directed to cooperate with the Governor, other State agencies
and local authoritles in the development and implementation of strategies and plans to cope with
and recaver from the economio impact of the present public health emergency.

Section 10. Pursuant to Section 7(14) of the Mlinois Emergancy Management Agency Act, 20
ILCS 3305/7(14), increases in the selling price of goods or services, including medical supplies,
protective equipment, medications and other commodities intended to assist in the prevention of
or treatment and recovery of COVID-19, shall be prohibited in the State of Illinois while this

proclamation is in effect.

Sectlon 11. This proclamation can fucilitate requests for federal emergency and/or disaster
assigtance Ifa complete and comprehensive assessment of damage indicates that offectiverecovery
is beyond the capabilities of the State and affected local governments.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 18 of 73 Page ID #21

Section 12. This proclamation shall be effective immediately and yemain in effect for 30 days,

Iu Witness Whereol, Lees Keracwonle sel sage Meercl ened eansedd Mo Creat Seal
pitta Sets of Kiliaecs to be cgfflteak

Hare wt the Cigietel ine the Cite of
Liainyggtlll thst! clays of frit in the
hur of (8, Lead ture theusand and
twerbyp ened olla Sliete of Mares bow
heen “eons ‘cool

 

SECRETARY OF STATE GOVERNOR

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 19 of 73 Page ID #22

EXECUTIVE BRANCH
(20 ILCS 3305/) Illinois Emergency Management Agency Act.

(20 ILCS 3305/1) (from Ch. 127, par. 1051)

Sec. 1. Short Title. This Act may be cited as the Illinois
Emergency Management Agency Act.
(Source: P.A. 87-168.)

{20 LCS 3305/2) (from Ch.' 127, par. 1052)

Sec. 2. Policy and Purposes.

(a) Because of the possibility of the occurrence of
disasters of unprecedented size and destructiveness resulting
from the explosion in this or in neighboring states of atomic
ox other means from without or by means of sabotage or other
disloyal actions within, or from fire, flood, earthquake,
telecommunications failure, or other natural or technological
causes, and in order to insure that this State will be
prepared to and will adequately deal with any disasters,
preserve the lives and property of the people of this State
and protect the public peace, health, and safety in the event
of a disaster, it is found and declared to be necessary:

{1} To create an Illinois Emergency Management Agency
and to authorize emergency management programs within the
political subdivisions of the State.

(2) To confer upon the Governor and upon the
principal executive officer of the political subdivisions
of the State the powers provided herein.

(3) To provide for the rendering of mutual aid among
the political subdivisions and taxing districts of the
State and with other states and with respect to the
carrying out of an emergency management program.

(b) It is further declared to be the purpose of this Act
and the policy of the State that all emergency management
programs of this State be coordinated to the maximum extent
with the comparable programs of the federal government,
including its various departments and agencies, of other
states and localities and private agencies of every type, to
the end that the most effective preparation and use may be
made of the nation’s resources and facilities for dealing with
any disaster that may occur.

(Source: P.A. 87-168; 88-606, eff. 1-1-95.}

(20 ILCS 3305/3) (from Ch. 127, pax, 1053)

Sec. 3. Limitations. Nothing in this Act shall be
construed to:

(a} Interfere with the course or conduct of a labor
dispute, except that actions otherwise authorized by this Act
or other laws may be taken when necessary to mitigate imminent
or existing danger to public health or safety;

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 20 of 73 Page ID #23

{b) Interfere with dissemination of news or comment of
public affairs; but any communications facility or
organization (including but not limited to radio and
television stations, wire services, and newspapers) may be
requested to transmit or print public service messages
furnishing information or instructions in connection with a
disaster;

(c) Affect the jurisdiction or responsibilities of police
forces, fire fighting forces, units of the armed forces of the
United States, or of any personnel thereof, when on active
duty; but State and political subdivision emergency operations
Plans shall place reliance upon the forces available for
performance of functions related to emergency management; .

{d) Limit, modify, or abridge the authority of the
Governor to proclaim martial law or exercise any other powers
vested in the Governor under the constitution, statutes, or
common law of this State, independent of or in conjunction
with any provisions of this Act; limit any home rule unit; or
prohibit any contract or association pursuant to Article VII,
Section 10 of the Illinois Constitution,

{Source: P.A. 92-73, eff, 1-1-02.)

{20 ILCS 3305/4) (from Ch. 127, par. 1054)

Sec. 4. Definitions. As used in this Act, unless the
context clearly indicates otherwise, the following words and
terms have the meanings ascribed to them in this Section:

"Coordinator" means the staff assistant to the principal
executive officer of a political subdivision with the duty of
coordinating the emergency management programs of that
political subdivision, . :

"Disaster" means an occurrence or threat of widespread or
severe damage, injury or loss of life or property resulting
from any natural or technological cause, including but not
limited to fire, flood, earthquake, wind, storm, hazardous

_Materials spill or other water contamination requiring
emergency action to avert danger or damage, epidemic, air
contamination, blight, extended periods of severe and
inclement weather, drought, infestation, critical shortages of
essential fuels and energy, explosion, riot, hostile military
or paramilitary action, public health emergencies, or acts of
domestic terrorism.

"Emergency Management" means the efforts of the State and
the political subdivisions to develop, plan, analyze, conduct,
provide, implement and maintain programs for disaster
mitigation, preparedness, response and recovery.

"Emergency Services and Disaster Agency" means the agency
by this name, by the name Emergency Management Agency, or by
any other name that is established by ordinance within a
political subdivision to coordinate the emergency management
program within that political subdivision and with private
organizations, other political subdivisions, the State and
federal governments.

"Emergency Operations Plan" means the written plan of the

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 21 of 73

State and political subdivisions describing the organization,
mission, and functions of the government and supporting
services for responding to and recovering from disasters and
shall include plans that take into account the needs of those
individuals with household pets and service animals following
a major disaster or emergency.

"Emergency Services" means the coordination of functions
by the State and its political subdivision, other than
functions for which military forces-are primarily responsible,
as may be necessary or proper to prevent, minimize, repair,
and alleviate injury and damage resulting from any natural or
technological causes. These functions include, without
limitation, fire fighting services, police services, emergency
aviation services, medical and health services, HazMat and
technical rescue teams, rescue, engineering, warning services,
communications, radiological, chemical and other special
weapons dafense, evacuation of persons from stricken or
threatened areas, emergency assigned functions of plant
protection, temporary restoration of public utility services
and other functions related to civilian protection, together
with all other activities necessary or incidental to
protecting life or property.

"Exercise" means a planned event realistically simulating
a disaster, conducted for the purpose of evaluating the
political subdivision's coordinated emergency management
capabilities, including, but not limited to, testing the
emergency operations plan.

"HazMat team" means a career or volunteer mobile support
team that has been authorized by a unit of local government to
respond to hazardous materials emergencies and that is
primarily designed for emergency response to chemical or
biological terrorism, radiological emergencies, hazardous
material spills, releases, or fires, or other contamination
events. :

"Illinois Emergency Management Agency” means the agency
established by this Act within the executive branch of State
Government responsible for coordination of the overall
emergency management program of the State and with private
organizations, political subdivisions, and the federal
government. Illinois Emergency Management Agency also means
the State Emergency Response Commission responsible for the
implementation of Title III of the Superfund Amendments and
Reauthorization Act of 1986.

"Mobile Support Team” means a group of individuals
designated as a team by the Governor or Director to train
prior te and to be dispatched, if the Governor or the Director
so determines, to aid and reinforce the State and political
subdivision emergency management efforts in response to a
disaster.

"Municipality" means any city, village, and incorporated
town,

"political Subdivision" means any county, city, village,
or incorporated town or township if the township is ina
county baving a population of more than 2,000,000.

"Principal Executive Officer" means chalr of the county
board, supervisor of a township if the township is in a county
having a population of more than 2,000,000, mayor of a city or

Page ID #24

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 22 of 73

incorporated town, president of a village, or in theix absence
or disability, the interim successor as established under
Section 7 of the Emergency Interim Executive Succession Act.

"Public health emergency" means an occurrence or imminent
threat o£ an illness or health condition that:

(a) is believed to be caused by any of the following:

{i} bioterrorism;

(ii) the appearance of a novel or previously
controlled or eradicated infectious agent or
biological toxin;

(Lil) a natural disaster;

(iv) a chemical attack or accidental release; or

(v) a nuclear attack or accident; and
ib) poses a high probability of any of the following

harms:

(i) a large number of deaths in the affected
population; So

(ii) a large number of serious or long-term
disabilities in the affected population; or

(iii} widespread exposure to an infectious or
toxic agent that poses a significant risk of
substantial future harm to a large number of people in
the affected population.

"Statewide mutual aid organization" means an entity with
local government members throughout the State that facilitates
temporary assistance through its members in a particular
public safety discipline, such as police, fire or emergency
Management, when an occurrence exceeds a member jurisdiction's
capabilities,

"Tachnical rescue team" means a career or volunteer mobile
support team that has been authorized by a unit of local
government to respond to building collapse, high angle rescue,
and other specialized rescue emergencies and that is primarily
designated for emergency response to technical rescue events.
(Source: P.A. 100-587, eff. 6-4-18.)

(20 ILCS 3305/5) (from Ch, 127, par. 1055)

Sec. 5, Illinois Emergency Management Agency.

{a) There is created within the executive branch of the
State Government an Tllinois Emergency Management Agency and a
Director of the Illinois Bmergency Management Agency, herein
called the "Director" who shall be the head thereof. The
Director shall be appointed by the Governor, with the advice
and consent of the Senate, and shall serve for a term of 2
years beginning on the third Monday in January of the odd-
numbered year, and until a successor is appointed and has
qualified; except that the term of the first Director
appointed under this Act shall expire on the third Monday in
January, 1989. The Director shall not hold any other
remunerative public office. For terms ending before December
31, 2019, the Director shall receive an annual salary as set
by the Compensation Review Board. For terms beginning after
the effective date of this amendatory Act of the 100th General

Page ID #25

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 23 of 73 Page ID #26

Assembly, the annual salary of the Director shail be as
provided in Section 5-300 of the Civil Administrative Code of
Tilinois.

(b) The Iilinois Emergency Management Agency shall obtain,
under the provisions of the Personnel Code, technical,
clerical, stenographic and other administrative personnel, and
may make expenditures within the appropriation therefor as may
be necessary to carry out the purpose of this Act. The agency
created by this Act is intended to be a successor to the
agency created under the Illinois Emergency Services and
Disaster Agency Act of 1975 and the personnel, equipment,
records, and appropriations of that agency are transferred to
the successor agency as of June 30, 1988 (the effective date
of this Act).

(c) The Director, subject to the direction and control of
the Governor, shall be the executive head of the Illinois
Emergency Management Agency ahd the State Emergency Response
Commission and shall be responsible under the direction of the
Governor, for carrying out the program for emergency
management of this State. The Director shall also maintain
liaison and cooperate with the emergency management
organizations of this State and other states and of the
federal government.

(d) The Illinois Emergency Management Agency shall take an
integral part in the development and revision of political
subdivision emergency operations plans prepared under
paragraph (f£) of Section 10. To this end it shall employ or
otherwise secure the services of professional and technical
personnel capable of providing expert assistance to the
emergency sarvices and disaster agencies. These personnel
shall consult with emergency services and disastex agencies on
a regular basis and shall make field examinations of the
areas, circumstances, and conditions that particular political
subdivision emergency operations plans are intended to apply.

(a) The Tllinois Emergency Management Agency and political
subdivisions shall be encouraged to form an emergency
management advisory committee composed of private and public
personnel representing the emergency management phases of
mitigation, preparedness, response, and recovery. The Local
Emergency Planning Committee, as created under the Illinois
Emergency Planning and Community Right te Know Act, shall
serve as an advisory committee to the emergency services and
disaster agency or agencies serving within the boundaries of
that Local Emergency Planning Committee planning district for:

(1) the development of emergency operations plan
provisions for hazardous chemical emergencies; and

(2) the assessment of emergency response capabilities
related to hazardous chemical emergencies.

{f}) The Illinois Emergency Management Agency shall:

(1) Coordinate the overall emergency management
program of the State.

(2) Cooperate with local governments, the federal
government and any public or private agency or entity in
achieving any purpose of this Act and in implementing
emergency Management programs for mitigation,
preparedness, response, and recovery.

(2.5) Develop a comprehensive emergency preparedness

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 24 of 73

and response plan for any nuclear accident in accordance
with Section 65 of the Nuclear Safety Law of 2004 and in
development of the Iilinois Nuclear Safety Preparedness
program in accordance with Section 8 of the Tilinocis
Nuclear Safety Preparedness Act.

(2.6) Coordinate with the Department of Public Health
with respect to planning for and responding to public
health emergencies, .

(3) Prepare, for issuance by the Governor, executive
orders, proclamations, and regulations as necessary or
appropriate in coping with disasters.

(4) Promulgate rules and requirements for political
subdivision emergency operations plans that are not
inconsistent with and are at least as stringent as
applicable federal laws and regulations.

{5) Review and approve, in accordance with Illinois
Emergency Management Agency rules, emergency operations
plans for those political subdivisions required to have an
emergency services and disaster agency purauant to this
Act.

(5.5) Promulgate rules and requirements for the
political subdivision emergency management exercises,
including, but not limited to, exercises of the emergency
operations plans.

(5.10) Review, evaluate, and approve, in accordance
with Illinois Emergency Management Agency rules, political
subdivision emergency management exercises for those
political subdivisions required to have an emergency
services and disaster agency pursuant to this Act.

(6) Determine requirements of the State and ita
political subdivisions for food, clothing, and other
necessities in event of a disaster.

(7) Establish a register of persons with types of
emergency management training and skills in mitigation,
preparedness, response, and recovery.

(8) Establish a register of government and private
response resources available for use in a disaster.

(9) Expand the Harthquake Awareness Program and its
efforts to distribute earthquake preparedness materials to
schools, political subdivisions, community groups, civic
organizations, and the media. Emphasis will be placed on
those areas of the State most at. risk from an earthquake.
Maintain the list of all school districts, hospitals,
airports, power plants, including nuclear power plants,
lakes, dams, emergency response facilities of all types,
and all other major public or private stxuctures which are
at the greatest risk of damage from earthquakes under
circumstances where the damage would cause subsequent haxm
to the surrounding communities and residents.

(10) Disseminate all information, completely and
without delay, on water levels for rivers and streams and
any other data pertaining to potential flooding supplied
by the Division of Water Resources within the Department
of Natural Resources to all political subdivisions to the
maximum extent possible.

(11) Develop agreements, if feasible, with medical

Page ID #27

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 25 of 73 Page ID #28

supply and equipment firms to supply resources as are

necessary to respond to an earthquake or any other

disaster as defined in this Act, These resources will be
made available upon notifying the vendor of the disaster.

Payment for the resources will be in accordance with

Section 7 of this Act. The Illinois Department of Public

Health shail determine which resources will be required

and requested.

(11.5) In coordination with the Department of State

Police, develop and implement a community cutreach program

to promote awareness among the State's parents and

children of child abduction prevention and response.
(12) Out of funds appropriated for these purposes,
award capital and non-capital grants to Illinois hospitals

or health care facilities located outside of a city with a

population in excess of 1,006,000 to be used for purposes

that include, but are not limited to, preparing to respond
to mass casualties and disasters, maintaining and
improving patient safety and quality of care, and
protecting the confidentiality of patient information. No
single grant for a capital expenditure shall exceed
$300,000. No single grant for a non-capital expenditure
shall exceed $100,000. In awarding stich grants, preference
shall he given to hospitals that serve a significant
number of Medicaid recipients, but do not qualify for
disproportionate share hospital adjustment payments under

the Illinois Public Aid Code. To receive such a grant; a

hospital or health care facility must provide funding of

at least 50% of the cost of the project for which the

grant ig being requested. In awarding such grants the

tllinois Emergency Management Agency shall consider the

recommendations of the Illinois Hospital Association.
(13) Do all other things necessary, incidental or .

appropriate for the implementation of this Act.

{g) The Illinois Emergency Management Agency is authorized
to make grants te various higher education institutions,
public K-12 school districts, area vocational centers as
designated by the State Board of Education, inter-district
special education cooperatives, regional safe schools, and
nonpublic K-12 schools for safety and security improvements.
For the purpose of this subsection {g), "higher education
institution" means a public university, a public community
college, or an independent, not-for-profit or for-profit
higher education institution located in this State, Grants
made under this subsection (g) shall be paid out of moneys
appropriated for that purpose from the Build Illinois Bond
Fund. The Illinois Emergency Management Agency shall adopt
rules to implement this subsection (g), These rules may.
specify: (i) the manner of applying for grants; (11) project
eligibility requirements; (iii) restrictions on the use of
grant moneys; (iv) the manner in which the various higher
education institutions must account for the use of grant

-moneys; and (v) any other provision that the Tfilinois
Emergency Management Agency determines to be necessary or
useful for the administration of this subsection (9g).

(g-5) The Illinois Emergency Management Agency is
authorized to make grants to not-for-profit organizations

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 26 of 73 Page ID #29

which are exempt from federal income taxation under section
501(c) (3) of the Federal Internal Revenue Code for eligible
security improvements that assist the organization in
preventing, preparing for, or responding to acts of terrorism.
The Director shall establish procedures and forms by which
applicants may apply for a grant and procedures for
distributing grants to recipients. The procedures shall
require each applicant to do the following:

(1) identify and substantiate prior threats or

attacks by a terrorist organization, network, or cell
against the not-for-profit organization;

(2) indicate the symbolic or strategic value of one
or more sites that renders the site a possible target of
terrorism;

{3) discuss potential consequences to the
organization if the site is damaged, destroyed, or
disrupted by a texrorist act;

(4) describe how the grant will be used to
integrate organizational preparedness with broader State
and local preparedness efforts;

{5) submit a vulnerability assessment conducted by
experienced security, law enforcement, or military
personnel, and a description of how the grant award will
be used to address the vulnerabilities identified in the
assessment; and

{6) submit any other relevant information as may be
required by the Director.

The Agency is authorized to use funds appropriated for the
grant program described in this subsection (g-5) to administer
the program.

(h) Except ag provided in Section 17.5 of this Act, any
moneys received by the Agency from donations or sponsorships
shall be deposited in the Emergency Planning and Training Fund
and used by the Agency, subject to appropriation, to
effectuate planning and training activities.

{i} The Illinois Emergency Management Agency may by rule
assess and collect reasonable fees for attendance at Agency-
sponsored conferences to enable the Agency to carry out the
requirements of this Act. Any moneys received under ‘this
subsection- shall be deposited in the Emergency Planning and
Training Fund and used by the Agency, subject to
appropriation, for planning and training activities.

(j) The Iliinois Emergency Management Agency is authorized
to make qrants to ether State agencies, public universities,
units of local government, and statewide mutual aid
organizations to enhance statewide emergency preparedness and
response.

(Source: P.A. 100-444, eff. 1-1-18; 100-508, eff. 9-15-17;
100-587, eff. 6-4-18; 100-863, eff. G-14-18; 100-1179, eff. 1-
18-19.)

{20 ILCS 3305/6) (from Ch. 127, par. 1056)
Sec. 6. Bmergency Management Powers of the Governor.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 27 of 73 Page ID #30

‘

(a) The Governor shall have general direction and control
of the Tllinois Emergency Management Agency and shall be
responsible for the carrying out of the provisions of this
Act.

{b) In performing duties under this Act, the Governor is
authorized to cooperate with the federal government and with
other states in ali matters pertaining to emergency
management.

{c) In performing duties under this Act, the Governor is
further authorized:

(1) To make, amend, and rescind all lawful necessary
orders, rules, and regulations to carry out the provisions
of this Act within the limits of the authority conferred
upon the Governor.

(2) To cause to be prepared a comprehensive plan and
program for the emergency management of this State, which
plan and program shall be integrated into and coordinated
with emergency management plans and programs of the ~
federal government and of other states whenever possible
and which plan and program may include:

a. Mitigation of injury and damage caused by -
disaster.

b. Prompt and effective response to disaster.

c. Rmergency relief.

d. Identification of areas particularly
vulnerable to disasters,

e. Recommendations for zoning, building, and
other land-use controls, safety measures for securing
permanent structures and: other mitigation measures
designed to eliminate or reduce disasters or their
impact.

f. Assistance to political subdivisions in
designing emergency operations plans.

g. Authorization and procedures for the erection
or other construction of temporary works designed to
mitigate danger, damage or loss from flood, or other
disaster.

h. Preparation and distribution to the
appropriate State and political subdivision officials
of a State catalog of federal, State, and private
assistance programs.

i. Organization of State personnel and chains of
command.

j. Coordination of federal, State, and political
subdivision emergency management activities.

k. Other necessary matters.

(3) In accordance with the plan and program for the
emergency management of this State, and out of funda
appropriated for these purposes, te procure and
preposition supplies, medicines, materials and equipment,
to institute training programs and public information
programs, and to take all other preparatory steps
including the partial or full mobilization of emergency
services and disaster agencies in advance of actual
disaster to insure the furnishing of adequately trained
and equipped forces for disaster response and recovery.

(4) Out of funds appropriated for these purposes, to

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 28 of 73 Page ID #31

Make studies and surveys of the industries, resources, and
facilities in this State as may be necessary to ascertain
the capabilities of the State for emergency management
phases of mitigation, preparedness, response, and recovery
and to plan for the most efficient emergency use thereof,
(5) On behalf of this State, to negotiate for and
submit to the General Assembly for its approval or
rejection reciprocal mutual aid agreements or compacts
with other states, either on a statewide or political
subdivision basis. The agreements or compacts, shall be
limited to the furnishing or exchange of food, clothing,
medical or other supplies, engineering and police
services; emergency housing and feeding; National and
State Guards while under the control of the State; health,
medical, and related services; fire fighting, rescue,
transportation, communication, and construction services
and equipment, provided, however, that if the General
Assembly be not in session and the Governor has not
proclaimed the existence of a disastér under this Section,
then the agreements or compacts shall instead be submitted
to an Interim Committee on Emergency Management composed
of 5 Senators appointed by the President of the Senate and
of 5 Representatives appointed by the Speaker of the
House, during the month of June of each odd-numbered year
to serve for a 2 year term, beginning July 1 of that year,
and until their successors are appointed and qualified, or
until termination of their legislative service, whichever
first occurs, Vacancies shall be filled by appointment for
the unexpired term in the same manner as original
appointments. All appointments shall be made in writing
and filed with the Secretary of State as a public record.
The Committee shall have the power to approve or reject
any agreements or compacts for and on behalf of the
General Assembly; and, provided further, that an
affirmative vote of 2/3 of the members of the Committee
shall be necessary for the approval of any agreement or
compact.
(Source: P.A, 92-73, eff. 1-1-02.}

(20 ILCS 3305/7) (from Ch. 127, par. 1057)

Sec. 7. Emergency Powers of the Governor. In the event of
a disaster, as defined in Section 4, the Governor may, by
proclamation deciare that a disaster exists, Upon such
proclamation, the Governor shall have and may exercise for a
period not to exceed 30 days the following emergency powers;
provided, however, that the lapse of the emergency powers
shall not, as regards any act or acts occurring or committed
within the 30-day period, deprive any person, firm,
corporation, political subdivision, ox body politic of any
right or rights to compensation or reimbursement which he,
she, it, or they may have under the provisions of this Act:

(1) To suspend the provisions of any regulatory

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 29 of 73 Page ID #32

statute prescribing procedures for conduct of State
business, or the orders, rules and regulations of any
State agency, if strict compliance with the provisions of
any statute, order, rule, or regulation would in any way
prevent, hinder or delay necessary action, including
emergency purchases, by the Illinois Emergency Management
Agency, in coping with the disaster.

(2) Po utilize all available resources of the State
government as reasonably necessary to cope with the

- disaster and of each political subdivision of the State.

(3) To transfer the direction, personnel or functions
of State departments and agencies or units thereof for the
purpose of performing or facilitating disaster response
and recovery programs.

(4) On behalf of this State to take possession of,
and to acquire full title or a lesser specified interest
in, any personal property as may be necessary to
accomplish the objectives set forth in Section 2 of this
Act, including: airplanes, automobiles, trucks, trailers,
buses, and other vehicles; coal, oils, gasoline, and other
fuels and means of propulsion; explosives, materials,
equipment, and supplies; animals and livestock; feed and
seed; food and provisions for humans and animals; clothing
and bedding; and medicines and medical and surgical
supplies; and to take possession of and for a limited
period occupy and use any real estate necessary to
accomplish those objectives; but only upon the undertaking
by the State to pay just compensation therefor as in this
Act provided, and then only under the following
provisions:

a. The Governor, or the person or persons as the
Governor may authorize so to do, may forthwith take
possession of property for and on behalf of the State;
provided, however,-that the Governor or persons snall
simultaneously with the taking, deliver to the owner
or his or her agent, if the identity of the owner or
agency is known or readily ascertainable, a signed
statement in writing, that shall include the name and
address of the owner, the date and place of the
taking, description of the property sufficient to
identify it, a statement of interest in the property
that is being so taken, and, if possible, a statement
in writing, signed by the owner, setting forth the sum
that he or she is willing to accept as just
compensation for thea property or use. Whether or not
the owner or agent is known or readily ascertainable,
a true copy of the statement shall promptly be filed
by the Governor or the person with the Director, who
shall keep the docket of the statements. In cases
where the sum that the owner is willing to accept as
just compensation is less than $1,000, copies of the
statements shall also be filed by the Director with,
and shall be passed upon by an Emergency Management
Claims Commission, consisting of 3 disinterested
citizens who shall be appointed by the Governor, by
and with the advice and consent of the Senate, within
20 days after the Governor's declaration of a

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 30 of 73 Page ID #33

disaster, and if the sum fixed by them as just

compensation be less than $1,000 and is accepted in

writing by the owner, then the State Treasurer out of
funds appropriated for these purposes, shall, upon
certification thereof by the Emergency Management

Claims Commission, cause the sum so certified

forthwith to be paid to the owner. The Emergency

Management Claims Commission is hereby given the power

to issue appropriate subpoenas and to administer ocaths

to witnesses and shall keep appropriate minutes and
other records of its actions upon and the disposition

made of all claims. ,

b. When the compensation to be paid for the
taking or use of property or interest therein is not
or cannot be determined and paid under item a of this
paragraph (4), a petition in the name of The People of
the State of Tllinois shall be promptly filed by the
Director, which filing may be enforced by mandamus, in
the circuit court of the county where the property or
any part thereof was located when initially taken or
used under the provisions of this Act praying that the
amount of compensation to be paid to the person or
persons interested therein be fixed and determined.
The petition shall include a description of the
property that has been taken, shall state the physical
condition of the property when taken, shall name as
defendants all interested parties, shall set forth the
sum of money estimated to be just compensation fox the
property or interest therein taken or used, and shall
be signed by the Director. The litigation shall be
handled by the Attorney General for and on behalf of
the State.

c. Just compensation for the taking or use of
property or interest therein shall be promptly
ascertained in proceedings and established by judgment
against the State, that shall include, as part of the
just compensation so awarded, interest at the rate of
6% per annum on the fair market value of the property
or interest therein from the date of the taking or use
to the date of the judgment; and the court may order
the payment of delinquent taxes and special
assessments out of the amount so awarded as just
compensation and may make any other orders with
respect to encumbrances, rents, inaurance, and other
charges, if any, as shall be just and equitable.

(5) When required by the exigencies of the disaster,
to sell, lend, rent, give, or distribute all or any part
of property so or otherwise acquired to the inhabitants of
this State, or to political subdivisions of this State,

.or, under the interstate mutual aid agreements or compacts
as are entered into under the provisions of subparagraph
(5) of paragraph (c) of Section 6 to other states, and to
account for and transmit to the State Treasurer all funds,
if any, received therefor,

(6) To recommend the evacuation of all or part of the
population from any stricken or threatened area within the
State if the Governor deems this action necessary.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 31 of 73 Page ID #34

{7) To prescribe routes, modes of transportation, and
destinations in connection with evacuation.

{8) To control ingress and egress to and from a
disaster area, the movement of persons within the area,
and the occupancy of premises therein.

(9) To suspend or limit the sale, dispensing, or
transportation of alcoholic beverages, firearms,
explosives, and combustibles,

(10) To make provision for the availability and use
of temporary emergency housing.

{11) A proclamation of a disaster shall activate the
State Emergency Operations Plan, and political subdivision
emergency operations plans applicable to the political
subdivision or area in question and be authority for the
deployment and use of any forces that the plan or plans
apply and for use or distribution of any supplies,
equipment, and materials and facilities assembled,
stockpiled or arranged to be made available under this Act
or any other provision of law relating to disasters.

(12) Control, restrict, and regulate by rationing,
freezing, use of quotas, prohibitions on shipments, price
fixing, allocation or other means, the use, sale or
distribution of food, feed, fuel, clothing and other
commodities, materials, goods, or services; and perform
and exercise any other functions, powers, and duties as
may be necessary to promote and secure the safety and
protection of the civilian population.

(13) During the continuance of any disaster the
Governor is commander-in-chief of the organized and
unorganized militia and of all other forces available for
emergency duty. To the greatest extent practicable, the
Governor shall delegate or assign command authority to do
so by orders issued at the time of the disaster.

(14) Prohibit increases in the prices of goods and-
services during a disaster.

(Source: P.A. 100-863, eff. 8~14-18.)

(20 TLCS 3305/8) {from Ch. 127, par. 1058)

¢ Sec, 8. Mobile Support Teams.

(a) The Governor ox Director may cause to be created
Mobile Support Teams to aid and to reinforce the Illinois
Emergency Management Agency, and emergency services and
disaster agencies in areas stricken by disaster. Each mobile
support team shall have a leader, selected by the Director who
will be responsible, under the direction and control of the
Director, for the organization, administration, and training,
and operation of the mobile support team.

(b) Personnel of a mobile support team while on duty
pursuant to such a call or while engaged in regularly
scheduled training or exercises, whether within or without the
State, shall either:

(1) If they are paid employees of the State, have the

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 32 of 73 Page ID #35

powers, duties, rights, privileges and immunities and

receive the compensation incidental to their employment.

(2) If they are paid employees of a political
subdivision or body politic of this State, and whether
serving within or without that political subdivision or
body politic, have the powers, duties, rights, privileges
and immunities, and receive the compensation incidental to
their employment. ,

(3) If they are not employees of the State, political
subdivision or body politic, or being such employees, are
not normally paid for their services, be entitled to at
least one dollar per year compensation from the State._
Personnel of a mobile support team who suffer disease,

injury or death arising out of or in the course of emergency
duty, shall for the purposes of benefits under the Workers’
Compensation Act or Workers’ Occupational Diseases Act only,
be deemed to be employees of this State. If the person
diseased, injured or killed is an employee described in item
(3) above, the computation of benefits payable under either of
those Acts shall be based on income commensurate with
comparable State employees doing the same type of work or
income from the person's reqular employment, whichever is
greater.

All personnel of mobile support teams shall, while on duty
under such call, be reimbursed by this State for all actual
and necessary travel and subsistence expenses.

{c) The State shall reimburse each political subdivision
ox body politic from the Disaster Response and Recovery Fund
for the compensation paid and the actual and necessary travel,
subsistence and maintenance expenses of paid employees of the
political subdivision or body politic while serving, outside
of its geographical boundaries pursuant to such a call, as
members of a mobile support team, and for all payments made
for death, disease or injury of those paid employees arising
out of and incurred in the course of that duty, and for all
losses of or damage to supplies and equipment of the political
subdivision or bedy politic resulting from the operations.

(a) Whenever mobile support teams or units of another
state, while the Governor has the emergency powers provided
for under Section 7 of this Act, render aid to this State
under the orders of the Governor of its home state and upon
the request of the Governor of this State, all questions
relating to reimbursement by this State to the other state and
its citizens in regard to the assistance so rendered shall be
determined by the mutual aid agreements ox interstate compacts
described in subparagraph (5) of paragraph (c}: of Section 6 as
are existing at the time of the assistance rendered or are
entered into thereafter and under Section 303 {d) of the
Federal Civil Defense Act of 1950.

(¢) No personnel of mobile support teams of this State may
be ordered by the Governor to operate in any other state
unless a request for the same has been made by the Governor or
duly authorized representative of the other state.

(Source: P.A. 98-465, eff. 9-16-13.)

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 33 of 73 Page ID #36

(20 ILCS 3305/9) (from Ch. 127, par. 1059)

Sec. 9. Financing.

(a) It is the intent of the Legislature and declared to be
the policy of the State that funds to meet disasters shall
always be available.

(b}) It is the legislative intent that the first recourse
shall be to funds regularly appropriated to State and
political subdivision departments and agencies. If the
Governor finds that the demands placed upon these funds in
coping with a paxticular disaster are unreasonably great, the
Governor may make funds available from the Disaster Response
and Recovery Fund. If monies available from the Fund are
insufficient, and if the Governor finds that other sources of
money to cope with the disaster are not available or are
insufficient, the Governor shall request the General Assembly
to enact legislation as it may deem necessary to transfer and
expend monies appropriated for other purposes or borrow, for a
term not to exceed 2 years from the United States government
or other public or private source, If the General Assembly is
not sitting in regular session to enact such legislation for
the transfer, expenditure or loan of such monies, and the
President of the Senate and the Speaker of the House certify
that the Senate and House are not in session, the Governor is
authorized to carry out those decisions, by depositing
transfers or loan proceeds into and making expenditures from
the Disaster Response and Recovery Fund, until such time as a
quorum of the General Assembly can convene in a regular or
extraordinary session. The General Assembly shall, to the
extent moneys become available, restore moneys used from other
sources under this Section,

(c) Nothing contained in this Section shall be construed
to limit the Governor's authority to apply for, administer and
expend grants, gifts or payments in ald of disaster
mitigation, preparedness, response or recovery.

(Source: P.A. 98-465, eff. B-16-13.}

(20 ILCS 3305/10) (from Ch, 127, par. 1060}

Sec. 10. Emergency Services and Disaster Agencies.

(a) Each political subdivision within this State shall be
within the jurisdiction of and served by the Illinois
Emergency Management Agency and by an emergency services and
disaster agency responsible for emergency management programs.
A township, if the township is in a county having a population
of more than 2,000,000, must have approval of the county
coordinator before establishment of a township emergency
services and disaster agency.

(b) Unless multiple county emergency services and disaster
agency consolidation is authorized by the Illinois Emergency
Management Agency with the consent of the respective counties,

 

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 34 of 73 Page ID #37

each county shall maintain an emergency services and disaster
agency that has jurisdiction over and serves the entire
county, except as otherwise provided under this Act and except
that in any county with a population of over 3,000,000
containing a municipality with a population of over 500,000
the jurisdiction of the county agency shall not extend to the
municipality when the municipality has established its own
agency.

(c) Bach municipality with a population of over 500,000
shall maintain an emergency services and disaster agency which
has jurisdiction over and serves the entire municipality. A ,
municipality with a population less than 500,000 may
establish, by ordinance, an agency or department responsible
for emergency management within the municipality's corporate
limits.

{d) The Governor shall determine which municipal
corporations, other than those specified in paragraph {c) of
this Section, need emergency services and disaster agencies of
their own and require that they be established and maintained.
The Governor shall make these determinations on the basis of
the municipality's disaster vulnerability and capability of
response related to population size and concentration. The
emergency services and disaster agency of a county or
township, shall not have a jurisdiction within a political
subdivision having its own emergency services and disaster
agency, but shall cooperate with the emergency services and
disaster agency of a city, village or incorporated town within
their borders. The Illinois Emergency Management Agency shall
publish and furnish a current list to the municipalities
required to have an emergency services and disaster agency
under this subsection.

{e) Each municipality that is not required to and does not
have an emergency services and disaster agency shall have a
liaison officer designated to facilitate the cooperation and
protection of ‘that municipal corporation with the county
emergency services and disaster agency in which it is located
in the work of disaster mitigation, preparedness, response,
and recovery.

{f) The principal executive officer or his or her designee
of each political subdivision in the State shall annually
notify the Illinois Emergency Management Agency of the manner
in which the political subdivision is providing or securing
emergency management, identify the executive head of the
agency or the department from which the service is obtained,
or the liaison officer in accordance with paragraph (d) of
this Section and furnish additional information relating
thereto as the Illinois Emergency Management Agency requires.

ig) Each emergency services and disaster agency shall
prepare an emergency operations plan for its geographic
boundarles that complies with planning, review, and approval
standards promulgated by the Tfllinois Emergency Management
Agency. ‘The Tllinois Emergency Management Agency shall
determine which jurisdictions will be required to include
earthquake preparedness in their local emergency operations
Plans,

(h) The emergency services and disaster agency shall
prepare and distribute to all appropriate officials in written

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 35 of 73 Page ID #38

form a clear and complete statement of the emergency
responsibilities of all lacal departments and officials and of
the disaster chain of command.

(i) Each emergency services and disaster agency shall have
a Coordinator whe shall be appointed by the principal
executive officer of the political subdivision in the same
Manner as are the heads of regular governmental departments.
tf the political subdivision is a county and the principal
executive officer appoints the sheriff as the Coordinator, the
sheriff may, in addition to his or her regular compensation,
receive compensation at the same level as provided in Section
3 of "An Act in relation to the regulation of motor vehicie
traffic and the promotion of safety on public highways in
counties", approved August 9, 1951, as amended. The
Coordinator shall have direct responsibility for the
organization, administration, training, and operation of the
emergency services and disaster agency, subject to the
direction and control of that principal executive officer.
Each emergency services and disaster agency shall coordinate
and may perform emergency management functions within the
territorial limits of the political subdivision within which
it is organized as are préscribed in and by the State
Emergency Operations Plan, and programs, orders, rules and
regulations as may be promulgated by the Illinois Emergency
Management Agency and by local ordinance and, in addition,
shall conduct such functions outside of those territorial
limits as may be required under mutual aid agreements and
compacts as are entered into under subparagraph (5) of
paragraph {c) of Section 6.

(J} In carrying out the provisions of this Act, each
political subdivision may enter into contracts and incur
obligations necessary to place it in a position effectively to
combat the disasters as are described in Section 4, to protect
the health and safety of persons, to protect property, and to
provide emergency assistance to victims of those disasters. If
a disaster occurs, each political subdivision may exercise the
powers, vested under this. Section in the light of the
exigencies of the disaster and, excepting mandatory
constitutional requirements, without regard to the procedures
and formalities normally prescribed by law pertaining to the
performance of public work, entering into contracts, the
incurring of obligations, the employment of temporary workers,
the rental of equipment, the purchase of supplies and
materials, and the appropriation, expenditure, and disposition -
of public funds and property.

{k) Velunteers who, while engaged in a disaster, an
exercise, training related to the emergency operations plan of
the political subdivision, or a search-and-rescue team
response to an occurrence or threat of injury or loss of life
that is beyond local response capabilities, suffer disease,
injury or death, shall, for the purposes of benefits under the
Workers! Compensation Act or Workers' Occupational Diseases
Act only, be deemed to be employees of the State, if: (1) the
claimant is a duly qualified and enrolled (sworn in) as a
yolunteer of the Illinois Emergency Management Agency or an
emergency services and disaster agency accredited by the
Illinois Emergency Management Agency, and (2) if: (i} the

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 36 of 73 Page ID #39

claimant was participating in a disaster as defined in Section
4 of this Act, {ii) the exercise or training participated in
was specifically and expressly approved by the Illinois
Emergency Management Agency prior to the exercise or training,
or (iii) the search-and-rescue team response was to an
occurrence or threat of injury or loss of life that was beyond

_ local response capabilities and was specifically and expressly
approved by the Illinois Emergency Management Agency prior to
the search-and-rescue team response. The computation of
benefits payable under either of those Acts shall be based on
the income commensurate with comparable State employees doing
the same type work or income from the person's regular
employment, whichever is greater.

Volunteers who are working under the direction of an
emergency services and disaster agency accredited by the
Illinois Emergency Management Agency, pursuant to a plan
approved by the Illinois Emergency Management Agency (1)
during a disaster declared by the Governor under Section 7 of
this Act, or (ii) in circumstances otherwise expressly
approved by the Illinois Emergency Management Agency, shall be
deemed exclusively employees of the State for purposes of
Section 8(d) of the Court of Claims Act, provided that the
Illinois Emergency Management Agency may, in coordination with
the emergency services and disaster agency, audit
implementation for compliance with the pian.

(1) If any person who is entitled to receive benefits
through the application of this Section receives, in
connection with the disease, injury or death giving rise to
such entitlement, benefits under an Act of Congress or federal
program, benefits payable under this Section shall be reduced
to the extent of the benefits received under that other Act or
program.

(mm) (1) Prior to conducting an exercise, the principal

executive officer of a political subdivision or his or her

designee shall provide area media with written
notification of the exercise. The notification shall
indicate that information relating to the exercise shall
not. be released to the public until the commencement of

the exercise. The notification shall also contain a

request that the notice be so posted to ensure that all

relevant media personnel are advised of the exercise
before it begins.

(2) During the conduct of an exercise, all messages,
two-way radio communications, briefings, status reports,
news releases, and other oral or written communications
shall begin and and with the following statement: "This is
an exercise message”.

(Source: P.A. 94-733, eff. 4-27-06.)

(20 ILCS 3305/11) (from Ch. 127, par. 1061)

Sec. 11. Local Disaster Declarations.

{a) A local disaster may be declared only by the principal
executive officer of a political subdivision, or his or her

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 37 of 73 Page ID #40

interim emergency successor, as provided in Section 7 of the
"Emergency Interim Bxecutive Succession Act". It shall not be
continued or renewed for a period in excess of 7 days except
by ox with the consent of the governing board of the political
subdivision. Any order or proclamation declaring, continuing,
or terminating a local disaster shall be given prompt and
general publicity and shall be filed promptly with the county
clerk, township clerk, or the municipal clerk, as the case may
be, in the area to which 1t applies.

{b}) The effect of a declaration of a local disaster is to
activate the emergency operations plan of that political
subdivision and to authorize the furnishing of aid and
assistance thereunder.

(Source: P,A. 92-73, eff, 1-1-02.)

(20 ILCS 3305/12) (from Ch. 127, par. 1062)

Sec, 12. Testing of Disaster Warning Devices. The testing
of disaster warning devices including outdoor warning sirens
shall be held only on the first Tuesday of each month at 10
o'clock in the morning ox during exercises that are
specifically and expressly approved in advance by the Illinois
Emergency Management Agency.

(Source: P.A. 92-73, eff. 1-1-02,}

(20 ILCS 3305/13) (from Ch. 127, par. 1063)

Sec. 13. Mutual aid arrangements between political
subdivisions and taxing districts.

{a) The coordinator of each emergency services and
disaster agency may, in collaboration with other public
agencies within his or her immediate vicinity, develop or
cause to be developed mutual aid arrangements with other
political subdivisions of taxing districts within this State
for reciprocal disaster response and recovery assistance in
case a disaster is too great to be dealt with unassisted. The
mutual aid shall not, however, be effective unless and until
approved by each of the political subdivisions. The
arrangements shall be consistent with the State Emergency
Operations Plan and State emergency management program, and in
the event of a disaster as described in Section 4 of this Act,
it shall be the duty of each emergency services and disaster
agency to render assistance in accordance with the provisions
of the mutual aid arrangements.

(b) The coordinator of an emergency services and disaster
agency may, subject to the approval of the Director, assist in
the negotiation of mutual aid agreements between this and
other states.

(Source: P,A. 92-73, eff. 1-1-02.)

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 38 of 73 Page ID #41

(20 ILCS 3305/14) (from Ch. 127, par. 1064)

Sec. 14. Communications. The Illinois Emergency Management
Agency shall ascertain what means exist for rapid and
efficient communications in times of disaster. The Illinois
Emergency Management Agency shall consider the desirability of
supplementing these communications resources or of integrating
them into a comprehensive State or State-Federal
telecommunications or other communications system or network.
In studying the character and feasibility of any system or its
several parts, the Illinois Emergency Management Agency shall
evalvate the possibility of multipurpose use thereof for
general State and political subdivision putposes, The Illinois
Emergency Management Agency may promulgate rules to establish
policies and procedures relating to telecommunications and the
continuation of rapid and efficient communications in times of
disaster to the extent authorized by any provision of this Act
or other laws and regulations. The Illinois Emergency
Management Agency shall make recommendations to the Governor
aS appropriate.

(Source: P.A. 86-755; 87-168.)

(20 TLCS 3305/15) (from Ch, 127, par. 1065)

Sec. 15. Immunity. Neither the State, any political
subdivision of the State, nor, except in cases of gross
negligence or willful misconduct, the Governor, the Director,
the Principal Executive Officer of a political subdivision, or
the agents, employees, or representatives of any of them,
engaged in any emergency Management response or recovery
activities, while complying with or attempting to comply with
this Act or any cule or regulations promulgated pursuant to
this Act is liable for the death of or any injury to persons,
or damage to property, as a result of such activity. This
Section does not, however, apply to political subdivisions and
principal executive officers required to maintain emergency
services and disaster agencies that are not in compliance with
Section 10 of this Act, notwithstanding provisions of any
other laws. This Section does not, however, affect the right
of any person to receive benefits to which he or she would
otherwise be entitled under this Act under the Workers'
Compensation Act or the Workers’ Occupational Diseases Act, or
under any pension law, and this Section does not affect the
right of any such person to receive any benefits or
compensation under any Act of Congress.

(Source: P.A. 92-73, eff. 1-1-02.)

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 39 of 73 Page ID #42

(20 ILCS 3305/16) (from Ch. 127, par. 1066)

Sec. 16. Professions, Trades and Occupations. If such
disaster as is described in Section 4 occurs in this State and
the services of persons who are competent to practice any
profession, trade or occupation are required in this State to
cope with the disaster and it appears that the number of
persons licensed or registered in this State to practice such .
profession, trade or occupation may be insufficient for such
purpose, then any persons who are licensed elsewhere to
practice any such profession, trade or occupation may, if a
member of a mobile support team or unit of another state
rendering aid in this State pursuant to the order of the
Governor of their home state and upon the request of the
Governor of this State, or if otherwise requested so to do by
the Governor or the Director of this State, during the time
the disaster continues, practice such profession, trade or
occupation in this State without being licensed or registered
in this State.

(Source: P.A, 85-1027,)

(20 ILCS 3305/17) (from Ch. 127, par. 1067)

Sec. 17. Anthority to Accept Services, Gifts, Grants or
Loans. Whenever the federal government or any agency or
‘officer thereof or whenever any person, firm or corporation
shall offer to the State, or to any political subdivision
thereof, services, equipment, supplies, materials, or funds by
way of gift or grant, for purposes of emergency management,
the State, acting through the Governor, or such political
subdivision, acting through the principal executive officer,
may accept such offer and upon such acceptance the Governor of
the State, or the principal executive officer of such
political subdivision, may authorize an officer of the State
or of the political subdivision, as the case may be, to
receive such services, equipment, supplies, materials, or
funds on behalf of the State or such political subdivision.
(Source: P.A. 85-1027.)

(20 ILCS 3305/17.5) :

Sec, 17.5, Homeland Security Emergency Preparedness
Fund. The Homeland Security Emergency Preparedness Trust Fund
is created as a federal txrust fund in the State treasury. The
Trust Fund shall be held separate and apart from all public
moneys ox funds of this State. All Homeland Security moneys
received by the Agency under Section 17 from a federal
department or agency shall be deposited into the Trust Fund.
Interest earned by the investment or deposit of moneys
accumulated in the Trust Fund shall be deposited into the
Trust Fund. The Agency is authorized to expand any moneys in
the Trust Fund for the specific purposes established by the

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 40 of 73

terms and conditions of the federal awards received by the
Agency and in any amount that the Agency deems necessary to
make grants and pay expenses in connection with its emergency
Management and preparedness programs. .

(Source: P.A. 99-36, eff. 7-14-15.)

(20 ILCS 3305/18) {from Ch. 127, par. 1068}

Sec. 18, Orders, Rules and Regulations.

(a) The Governor shall file a copy of every rule,
requlation or order, and any amendment thereof made by the
Governor under the provisions of this Act in the office of the
Secretary of State. No rule, regulation or order, or any
amendment thereof shail be effective until 10 days after the
filing, provided, however, that upon the declaration of a
disaster by the Governor as is deseribed in Section 7 the
provision relating to the effective date of any rule,
regulation, order or amendment issued under this Act and
during the state of disaster is abrogated, and the rule,
requlation, order or amendment shall become effective
immediately upon being filed with the Secretary of State
accompanied by a certificate stating the reason as required by
the Illinois Administrative Procedure Act.

{b) Every emergency services and disaster agency
established pursuant to this Act and the coordinators thereof
shall execute and enforce the orders, rules and regulations as
may be made by the Governor under authority of this Act, Each

- emergency services and disaster agency shall have available
for inspection at its office all orders, rules and requlations
made by the Governor, ox under the Governor's authority. The
Illinois Emergency Management Agency shall furnish on the
Department's website the orders, rules and regulations to each
such emergency services and disaster agency. Upon the written
request of an emergency services or disaster agency, copies
thereof shall be mailed to the emergency services or disaster
agency. ’

(Source: P.A, 98-44, eff. 6-28-13.)

{20 ILCS 3305/19) (from Ch. 127, par. 1069)

Sec, 19. Utilization of Existing Agency, Facilities, and
Personnel. In carxying out the provisions of this Act the
Governor, the Director and the political subdivisions of the
State are directed to utilize the services, equipment,
supplies and facilities of existing departments, offices and
agencies of the State and of the political subdivisions of
this State, to the maximum extent practicable, and the
officers and personnel of all such departments, offices and
agencies are directed, upon request, to cooperate with and
extend such services and facilities te the Governor, the

Page ID #43

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 41 o0f 73 Page ID #44

r

Dixector and the emergancy services and disaster agencies.
(Source: P.A, 85-1027.)

-(20 ILCS 3305/20) (from Ch. 127, par. 1070)

Sec. 20. Emergency Management Agency; personnel; oath.
Each person, whether compensated or noncompensated, who is
appointed to serve in any capacity in the Illinois Emergency
Management Agency or an emergency services and disaster
agency, shall, before entering upon his or her duties, take an
oath, in writing, before the Director or before the
coordinator of that emergency services and disaster agency or
before other persons authorized to administer oaths in this
State, which oath shall be filed with the Director or with the
coordinator of the emergency services and disaster agency with
which he or she shall serve and which oath shall be
substantially as follows:

"Ty, , do solemnly swear (or affirm} that I
will support and defend and bear true faith and allegiance to
the Constitution of the United States and the Constitution of
the State of Illinois, and the territory, institutions and
facilities thereof, both public and private, against all
enemies, foreign and domestic; that I take this obligation
freely, without any mental reservation or purpose of evasion;
and that XI will well and faithfully discharge the duties upon
which I am about to enter. And I do further swear {or affirm)
that I do not advocate, nor am I, nor have I been a member of
any political party or organization that advocates the
overthrow of the government of the United States or of this
State by force or violence; and that during such time as I am
affiliated with the (name of political subdivision}, I will
not advocate nor become a member of any political party or
organization that advocates the overthrow of the government of
the United States or of this State by force or violence."
(Source: P,A, 92-73, eff. 1-1-02.) ,

(20 ILCS 3305/21) (from Ch. 127, par. 1071)

Sec. 21. No Private Liability.

(a) Any person owning or controlling real estate or other
premises who voluntarily and without compensation grants a
license or privilege, or otherwise permits the designation or
use of the whole or any part or parts of such real estate or
premises for the purpose of sheltering persons during an
actual or impending disaster, or an exercise together with his
or her successors in interest, if any, shall not be civilly
liable for negligently causing the death of, or injury to, any
person on or about such real estate or premises under such
license, privilege or other permission, or for negligently
causing loss of, or damage to, the property of such person. '

{b) Any private person, firm or corporation and employees

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 42 of 73 Page ID #45

and agents of such person, firm or corporation in the
performance of a contract with, and under the direction of,
the State, or any political subdivision of the State under the
provisions of this Act shall not be civilly liable for causing
the death of, or injury to, any person or damage to any
property except in the event of willful misconduct.

fc) Any private person, firm or corporation, and any
employee or agent of such person, firm or corporation, who
renders assistance or advice at the request of the State, or
any political subdivision of the State under this Act during
an actual or impending disaster, shall not be civilly liable
fox causing the death of, or injury to, any person or damage
to any property except in the event of willful misconduct.

The immunities provided in this subsection {c}) shall not
apply to any private person, firm or corporation, or to any
employee or agent of such person, firm or corporation whose
act or omission caused in whole or in part such actual or
impending disaster and who would otherwise be liable therefor.
(Source: P.A, 98-756, eff. 7-16-14.)

(20 ILcs 3305/22) (from Ch. 127, par. 1072)

Sec, 22, Political activities prohibited. No emergency
services and disaster agency established under the authority
of this Act shall be employed directly or indirectly by any
person ox persons for political purposes.

(Source: P.A. 85-1027.)

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 43 of 73 Page ID #46
Executlve Order 2020-32 - IIllnols.gov 5/5/20, 2:13 AM

© View up fo date Information on how Illinols [5 handling the Coronavirus Disease 2019 (COVID-19) fram the State of Illinois Coronavirus x
Response Site (hitps:/eoronavirus Jilinals.govs)

 

 

IIlInols.gov (7) & SHARE
Executive Order 2020-32
April 30, 2020
Exeoutlve Order 2020-32 GOVERNMENT
((GOVERNMENT)
GRD 20-3
ovin-jg ul RNO. 30 Executive Branch
(‘gavernmmentexecutlve-
WHEREAS, protecting the health and safety of Illlnclsans Is among the most Important functions of State government; branch)
and, ' Executive Orders
WHEREAS, [tis otilcal that IllInolsans who become sick are able to be treated by medical professionals, Including (/governmenvexecutive-orders)
when a hospital bed, emergency room bed, or ventilator Is needed; and, Judicial Branch

WHEREAS, It /s also critical that he State's health cara and first responder workfores has adequate personal protectiva (government#)udiotal-pranch)

aquipment (PPE) to safely treat patlente, respond fo public health disastera, and prevent the spread of communicable Legislative Branch

diseases; and, (/government/leglsiative-
branch)

WHEREAS, Coronavirus Disease 2019 (COVID-19) is a novel severe acute respiratory Illness that has spread among Resources & Records

people through respiratory transmissions, the Warld Health Organizatlon dectared COVID-19 a Public Health (government/resourses-

Emergency of International Goncarm on January 30, 2020, and the United States Secratary of Heallh and Human records)

Sarvices declared that COVID-19 presents a publle health emargancy on January 27, 2020; and,
: P P gency Y Transparency & Accountability

WHEREAS, on March 41, 2020, the World Health Organization characterized the COVID-19 outbreak as a pandemic, (governmentitransparericy-

and has reported more than 3 millon confirmed cases of COVID-19 and 200,000 deaths attributable to COVID-19 accountabillty)

globally as of April 30, 2020; and, : BUSINESS (/BUSINESS)

WHEREAS, a vacelne or treatment Is not currently available for GOVID-19 and, on April 24, 2020, the World Health Consumers

Organization wamed that thera Is currently no evidence that people who have recavered from COVID-19 and have (/oualness/consumers}

antlbodles are protected irom @ second Infection; and, Manage your Business
(/business/manage-your-

WHEREAS, desplte efforts to contain COVID-19, the World Health Organization and the federal Genters for Disease

Control and Prevention (CDC) Indicated that the virus was expected to continue spreading and It hag, In fact, continued business)

to spread rapldly, rasulting In the need for federal and State governments to take significant steps; and, Manage your Employees
(/bustness/manage-your-

WHEREAS, the CDG currently recommends that all United States residents take precautions to contaln the spread of employees)

COVID-49, including that they: (1) stay home as much as possible; (2) If they must laaye their homa, practice social

Regstration, Licenses, &
distancing by maintalning 6 feat of distance from others and avolding all gatherings; (3) wear cloth face coverings In egistration, Licenses

Permits (/business/registration-

public settings where other soclal distancing measures are difflcult to malntaln; (4) be alert for symptoms such as fever, licenses-permits)
eough, or shortness of breath, and take their ternperature if symptoms develop, and (5) exercise appropriate hyglene,
roludng proper hand-washing; and ° ° ° ws " EMPLOYMENT
mo . : . G¢EMPLOYMENT)
WHEREAS, the CDG also recommends the followlng precautions for household members, caretaKere and ofher Employee Rights
persons having close contact with a person with symptomatic GOVID-19, durlng the period fram 48 hours before onset (/amploymenifemployee-rights)
of symptoms until the symptomatic person meets the criterla for discontinuing homa |eolatjon: (7) stay home until 14

Find Jobs (/employment/find-
days affer last exposure and maintain socla{ distance (at least 6 fect) from othars at all times; (2) self-manitor for Jobs)

symptoms, Including checking their temperature twice a day and watching for faver, cough, or shortness af breath; and
(3) avald contact with people at higher risk for severe illness (unless they live In the same home and had the same ~
exposure); and,

Profassional Licenses
(‘amployment/professional-

WHEREAS, as clrcumstances surrounding COVID-19 rapidly evcive, there have baen frequent changes In Information EXHIBIT
and guldance from public health officials as a resuit of emerging evidence; and, '

WHEREAS, as of April 30, 2020, there have been nearly 53,000 confirmed cases of COVID-19 In 97 Illinols counties 5S
and 2,350 deaths from COVID-19; and,
069

https: //www2, IIlinols.gov/Pages/Exacutlva-Orders/ExecutlveOrder2020-32.agpx Page 1of 9

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 44 of 73 Page ID #47

Execuilve Order 2020-32 - IllInols.gov

WHEREAS, studies suggest that for every conflrmed case there ara many more Unknown cases, some of which are
asymptomatic individuals, meanlng that individuals can pass the virus ta others without knowing; and,

WHEREAS, as the virus has progressed through llllnols, the crlels facing the State has daveloped and now requires an
evolving respanse to ensure hospitals, health care professionals and first responders are able io meet the health care
needs of all IllInclsans and In a manner consistent wih CDG guidance that continues to be updated; and,

WHEREAS, Illinols is sing a high percentage of hospital beds, ICU beds, and ventilators as a result of the number of
COVID-19 patlents that require hospitalization and, if cases were ta surge higher, the Stale would face 4 shortage of
these critical health care resources; and,

WHEREAS, Illinois currently has a fotal of 32,010 hospital bads with 3,631 ICU beds, of which, as of April 30, 2020,
only 33% of hospital beds and 25% of ICU beds were avallable statawlde, and only 17% of ICU beds were available [n
the Chicago regian: and,

WHEREAS, the State worked with top rasearchers from the University of Iltinols at Urbana-Champaign, the
Northwestern School of Mediclne, tha University of Chicago, the Chicago and Iilincia Departments of Public Health,
along wilh McKinsey and Mier Consulting Group, and Civis Analytics, to analyze two Tnonths' worth of dally data on
GOVID-19 deaths and ICU usage and model potential outcomes; and,

WHEREAS, the State’s madellng shows that Its health care resource ufllization wi not peak until May, and that health
tare resources will continue to be limited after the peak; and,

WHEREAS, the State’s madeling shows that withaut extensive soclal distancing and ather precautions, the State will
not have sufficlant hospital beds, ICU beds or ventilators; and,

WHEREAS, Iillnols currently has a total of 32,010 hospital beds, and the State's modeling shows that without a "stay at
home” order, more than 100,000 hospital bads would be necessary; and,

WHEREAS, Iilinols currently nas a total of 3,634 ICU beds, and the State's madaling shows that without a "stay at
home” order, more than 25,000 [CU beds would ba necessary; and,

WHEREAS, lilinals currently has a total of 3,378 ventilators, and the State's modeling shows that without a "stay at
home" order, upwards of 20,000 ventilators would be nacessary; and, :

WHEREAS, the State's modeling shows that without a "stay at home” order, the number of deaths from COVID-19
would ba between 10 to 20 tlmes higher than with a “stay at home” order In place; and,

WHEREAS, | declared all counties In the State of Illlnols as 4 disaster area on Apiil 30, 2020 because the current
circumstances fn Illnois surrounding the spread of COVID-19 constitute an epidemic and a public health emergency
under Sactlon 4 of the Itinals Emergency Management Agency Act; and,

WHEREAS, | declared all counties in the State of Illlnols as 4 disaster area on April 30, 2020 because the current
circumstances surrounding the threatened shortages of hospital beds, ICU beds, ventilators, and PPE, and ctitical nead
for increased COVID-19 testing capacity constitute a public health emergency under Section 4 of the Illinals Emergency
Management Agency Act; and,

WHEREAS, the lilinols Constitution, in Arilcla V, Section 8, provides that “the Governor shall have the supreme
executive power, and shall be responsible for the falthful-execution of the laws," and states, In the Preamble, that a
cantral purpose of the Iillnols Conatltution Is "provide for the health, safety, and walfare of the people;” and,

WHEREAS, for the preservation of public health and safely throughout the entire Stale of IIIIncis, and to ensure that our
healthcare delivery systam Is capable of serving those who are sick, | find lt necessary to take measures consistent with
public heaith guidanca to blow and stop the spread of COVID-18 and to prevent shortages of hospital beds, IGU beds,
ventilators, and PPE and to Increase COVID-19 tasting capacity;

THEREFORE, by the powers vested In me as the Governor of the State of Illinois, pursuant to the IKinols Constitution
and Ssetions 7(1), 7(2), 7(3), 7(8), 7(8), and 7(12) of the Illinols Emergency Management Agency Act, 20 ILCS 33085,
and consistent with Ihe powers in publi health (aws, | heraby order the following, affactive May 1, 2020:

Section 1. Public Health Requirements for Individuals Leaving Home and for Businesses

4. Wearlng.a face covering in public places or when working. Any individual who is over age two and able to
medically tolerate a face-covering (a mask or cloth face-covering) shall be required to cover thalr nose and mouth
with a face-covering when in a public place and unable to malntain 4 six-foot social distance. Face-coverings ara

O70

https://www2./lnols.gov/Pades/Exscutlve-Orders/ExecutlveOrder2020-32.aspx

5/5/20, 9713 AM

(feducation/educators)

Learning Resources
(/education/learning-resources)

Parents (feducatlon/parents)
Students (/educallan/students)
RESIDENTS (/RESIDENTS)

Cars & Transportation
(/residents/cars-transportation)

Gitizen Resources
(fresidents/ctilzen-resources)

Famlly & Home
(fresidents/farnily-home)

Health & Safety
((rasidents/heaith-safaty)

Nelghborhoods/Housing
(/resldents/nelghborhoods-
housing)

ParentiGhild Resources
(/residents/parant-child-
Tesaurces)

Senior Cltizen Resources
(fesidents/senior-citizen-
resources)

Veteran Resources
(/residents/veteran-resources}

VISITING (AISITING)

Arts and Culture (vislting/aris-
and-culture)

Family Attractlons
(vislting/famlly-atiractions)

Museums (/visitIng/museums)
Outdoors (/visltiag/outdoors)

Travel & Recreation
(/visiting/travel-recraation)

ABOUT (/ABOUT)
-HIstary (/abouthietory)

State Information (fabout/state-
informailon)

EMAIL UPDATES
(PAGESICOMMUNICATIONSOPT

SEARCH (/SEARGH)

News (/search/news)
AGENCIES (AGENGIES)
SERVICES (SERVICES)
NEWS (NEWS)

Release (/news/release)

Page 2 of 9

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 45 of 73 Page ID #48

Executive Order 2020-32 ~ ||Ilncis.gov 6/5/20, 9:18 AM

required in public Indoor spaces such as stores.

2. Requirements foy essential stores, Retall stores (Including, bul not limited to, stores that sell groceries and
medicine, hardware storas, and greenhouses, garden centers, and nurserles) designated as Essential Businesses
and Cperations under this Order shall ta the greatest extent possible:

2 provide face coverings to all employees who are not able fo malntaln a minimum six-foot social distance at
all times;

° cap occupancy at 50 percent of store capaclly, or, alternatively, at the occupancy linlts based on stare
square footage set by the Department of Commerce and Economic Opportunity;

e setup store alsias to ba one-way where practicable to maximize spacing between customers and identify
the one-way aisles with conspicuous slgnage’and/ar floor markings;

© communicate with customers through In-store signage, and public service annauncements and
advertisements, about the socal distancing requirements set forth In this Order (Social Distanclng
Requiremants); and

© discontinua use of rausable bags.

Households must limit the number of mambers who enter stares to the minimum necessary.

3, Requirements for non-essential stores, Retail stores not designated as Essentlal Businesses and Operations
may re-open for the limited purposes of fulfilling telephone and onilne orders through pick-up outside the store

and delivery — which are deemed to be Minimum Basic Operations, Employees working In the store must fallow
the soclal Distancing Requirements, and must wear 2 face covering when they may come within six feat of
another amployee or a customer.

4. Requirements for manufacturers. Manufacturers that continue to operate purauant fo this Order must follow
Socal Distancing Requirements and take appropriate precautions, which may include:
« providing face covarings to all employess who are not able to maintain a minimum s!x-foot social distance at
all times;
staggering shifts;
reduelng {Ine speeds;
operating only essential Ines, while shulting down non-essential fines;
ensuring that all spaces where employees may gather, Including locker rooms and funchrooms, allow for
soglal distancing; and
© downsizing operations to the extent necessary Lo allow for scclal distancing and to provide a safe workplace
In response to the COVID-19 emergency. :

‘a oa

5. Requirements for all businesses. All businesses must evaluate which employees are able to work from home,
and are encouraged to factitate remote work fram home when possible. All businesses that have employees
physically reporting fo a work-sita must post the guidance from the Illinois Department of Publle Health (IDPH} and
Office of the lllInols Attorney General regarding workplace safety during the COVID-18 emergency. The guidance
will be posted on the IDPH webpage.

Section 2. Stay at Home; Social Distancing Requirements; and Essential Businesses and Operations

1. Stay at home or place of residence. With exceptions aa outilned below, all individuals currently Ilving within the
State of Ilinals ate ordered to stay at home or at thetr place of raskdence except as allawed in this Executive
Order. To the extent individuals are using shared or outdoor spaces when outalde their residence, they must at all
times and as much as reasonably possible maintaln social distancing of at least six feet from any other person,
consistent with the Soclal Distancing Requirements set forth In this Executive Order. All persons may leave thelr
homes or place of residence only for Essential Activitlas, Essenllal Governmental Functions, or to operate
Essentlal Businesses and Cperations, all as defined below.
individuals expertencing homelessness are exempt from this directive, but are strongly urged to obtaln shelter,
and governmental and other entities are strongly urged to make such sheller available as soon as possible and to
fhe maximum extent practicable (and to use In thelr operation COVID-79 dsk mitigation practices recommended
py the U.S. Centers for Disease Control and Prevention (CDC) and the Ilincis Department of Publle Health
(IDPH)). Individuals whose residences are unsafe or become unsafe, such as victims of damastic violence, are
permitted and urged to leave thelr home and stay at a safe alternative location. For purposes of this Executive
Order, homes or residences include hotels, motels, shared rental units, shelters, and similar facilities.

2. Non-essential business and operattons must cease. All businesses and operations In the State, except
Essentlal Businesses and Operations as defined below, are requited to cease all acilvittes within the State except
Minimum Basie Operations, as defined below. For clarlly, busInesses may also cont{nue operations consisting
exclusively of employees or contractors performing actlvitles at thelr own rasidencas (Le., working fram home).

OV1

https://www2.llInals.gov/Pages/Executlye-Orders/ExecutlveOrder2020-d2.aspx Page 3 of 9

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 46 of 73 Page ID #49

Executive Order 2020-92 ~ [Il[nols.gov
. \ .
All Essential Businesses and Operations may remain open consistent with the exprass provislons of thls Order
and the Intent of this Order as set forth In Saction 2, Paragraph 16 below. To the greatest extent fesalble,
Essential Businesses and Operations shall comply with Social Distancing Requirements as defined In this
Executive Ordar, including by maintaining shx-foat social dletancing for bath employees and members of the public
at all times, Including, but not Ilmited to, when any customers are standing In line.

3. Prohibited activities, All public and private gatherings of any number of people occurring outside a single
household or Ilving unit are prohibited, except for the Kmited purposes permitted by this Executive Order.
Pursuant to current guidance from the CDC, any gatherlng of more than fen people Is prohibited unless axempted
by this Executive Order. Nothing In this Executlve Order prahiblis the gatherlng of members of a household or
residence.

All places of public amusement, whether indoors or outdoora, Including but not limited to, locations with
amusement tides, camivals, amusement parks, water parks, aquarlums, zoos, museums, arcades, falrs,
chikdren's play centers, playgrounds, funplexes, theme parks, bowling alleys, movie and- other theaters, concert
and music halls, and country clubs or social clubs shall be closed to the public.

4. Prohibitad and permitted trayal, All travel, Including, but not Ilmited to, travel by automobile, matorcycla,
scooter, bleycle, train, plane, or public transit, except Essential Travel and Essential Activities as defined hereln, is
prohibited, People riding on public transit must comply with Social Distancing Requirements to the greatest extent
feasible. This Executive Order allows travel Into or out of the State to malntaln Essential Businesses and
Operations and Minimum Basie Operations,

5. Leaving the home for essential activities Is permitted. For purposes of thls Executive Order, Individuals may
leave thelr réatdence only to perform any of the following Essential Activities, and must follow the Soclal
Distancing Requirements set forth in thls Order, including wearing face coverings when In public or at work

1, For health and safety. To engage In activitles or perform tasks essential to thelr health and safety, ar to the

health and safety of their famlly or household members (Including, but not limited io, pets), such as, by way

- of example only and without limitation, seeking emergency services, obtalning medical supplies ar
medication, or visiting a health care professional. ,

ll. For necessary supplies and services, To obtaln necessary servicas or supplies for themselves and thelr
family or household members, or ta deliver those services or supplies to others, such as, by way of example
only and without limilation, grocerles and food, household consumer products, supplies they need to work
from home, and products necessary to maintain the safety, sanitation, and essential operation of
residences. : .

Ii. For outdoor activity, To engage In outdoor activity, provided the indlviduala comply with Sacial Distanclng
Requlrements, as defined below, such as, by way of example and without limllatton, walking, hiking, running,
and biking. Individuals may go to public parks and open outdoor recreation areas, Including specific State
parks thal remain open for certain activities, as designated by the Itlinols Department of Natural Resources.
Fishing, boating, and golf are permitted only when fallowing the guidelines provided by the Illinais
Department of Gammerce and Economic Opportunlly (DGEG). Playgrounds may Increase spread of
COVID-19, and therefore shall be closed.

iv. For certain types of work. To parfarm work providing essential products and services at Essential
Businesses or Operations (which, as defined below, includes Healthcare and Public Health Operations,
Human Services Operations, Essentlal Governmental Functions, and Essentlal Infrastructure) or to
atherwise carry out activities specifically permitled in thls Executive Order, Including Minimum Basie
Operations,

v. To take care of others. To care for a family member, friend, or pet In another housahold, and to transport
family members, frlends, or pets as allowed by thls Executive Order.

vi. To engage In the free exercise of religion. To engage In the free exercise of religion, provided that such
exercise must comply with Soclal Distancing Requiramsnts and the limit on gatherings of more than ten
people In keéping with CDC guldellnes far the protection of public health. Religious organizations and
houses of worship are encouraged to use online or drive-in services to protect the health and safaty of thelr

congreganis.
6. Elderly people and thass who are vulnerable as a rasul€ of illness should take addlilonal precautions.

People at high risk of severe Illness from COVID-19, including elderly people and those who are sick, ara urged to
-stay In thelr residance to the extant possible except as necessary to seek medical care. Nothing in this Executlve
Order prevents the Illinois Department of Public Health or local public health departments from Issulng and
enforcing Isolation and quarantine orders pursuant to the Department of Publle Health Act, 20 LCS 2305.

~
hitps://www2.lllingis.gov/Pagas/Executlve-Ordars/Execu tiveOrder2020-32.aapx

5/5/20, 9:13 AM

Page 4 af 9

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 47 of 73 Page ID #50

Executive Order 2020-32 ~ IIlInols.gav 5/6/20, 9143 AM
7. Healthcare and Public Health Operations, For purposes of this Executive Order, individuals may leave thelr

residence to work for or obtain services through Healthcare and Public Health Operatlons.

Healthcare and Pubilc Health Operations Includes, but fs not IImited fo: hospitals; clinics; dental offices;
pharniacles; public health entitles, including those that complle, model, analyze and communicate public health
Information; pharmaceutical, pharmacy, medical device and equipment, and blotechnology compantes (Including
operations, research and development, manufacture, and supply chaln); organizations collecting blood, platelets,
plasma, and other necessary materials; licensed medical cannabls dispensarles and licensed cannabis cultivation
centers{ reproductive health care providers; eye care centers, Including those that sell glasses and contact lenses;
home healthcare services providers; mental health and substance use providers; other healthcare facilitles and
suppliers and providers of any related and/or ancillary healthcare services; and entitles that transport and dispose
of medical materials and remalns. ,

Specifically Included in Healthcare and Public Health Operations are manufacturers, tachnictans, logletics, and
warehouse operators and distriputers of medical equipment, personal protective equipment (PPE), medical gases,
pharmaceullcals, blood and bload products, yacclnes, testing materials, laboratory supplles, cleaning, sanitizing,
disinfecting or sterllization supplies, and tlssue and paper towal products.

. Healthcare and Publle Health Operations alsa includes vaterlnary care and all healthcare and grooming services
provided to animals,

Healthcare and Pubilc Health Operetions shall be construed broadly lo avold any impacts to the dellvery of
healthcare, broadly defined. Healtheare and Public Health Operations does not Include fitness and exercise
gyma, spas, salons, barber shops, tattoo parlors, and similar Faclilties.

8, Human Services Operations. For purposes of this Exeoutlve Order, Individuals may leave thelr residence to
work for or obtain sarvices at any Human Services Operations, Including any provider funded by the Iilinols
Depariment of Human Servces, Iilinols Dapartment af Children and Famlly Services, or Medicald that is providing
servicas to the public and Including state-cperated, institutional, or community-based settings providing human
services to the public. '

Human Services Operations Inchides, but Is not Iimlted to: long-term care facllitlas; all entitles Ileensed pursuant fo
the Child Care Act, 225 ILCS 10, except for day care centers, day care homes, and group day care hames; day
care centers licensed as specified In Sectlon 2, Paragraph 12(s) of thls Executive Order; day pragrams exempt
from licensure under Title 89 of the Illinols Administratlva Code, Sections 377.3(a}(1)-(a)(4), (b)(2), and (c}, day
programs exempt from Ilcensure under Title 69 of tha Iinols Administrative Code, Section 377.3(d) (subject to the
conditions governing exempt day care hamaes sel forth In Section 1, Paragraph 12(s) of thls Executive Order);
residential settings and shelters for adults, senlors, children, and/or peopte with developmental disablillilss,
Intellectual disabilltles, substance use disorders, and/or mental Illness; transitional facilltias; home-based settings

" to provide services to Individuals with physical, Intellectual, and/or developmental disabilities, seniors, adults, and
children; field offices that provide and help to determine eligibiilty for basic needs including food, cash assistance,
medical coverage, child care, vocational services, rehabilitation services; developmental centers; adaption
agencies; businesses that provide food, shelter, and soclal services, and other necesaltles of life for economically
disadvantaged individuals, individuals with physical, Intellectu al, and/or developmental disabllitles, or otherwise
needy Individuals.

Human Services Operations shall be construed broadly to avold any impacts to the delivery of human services,
broadly defined. .

9, Essentfal Infrastructure, For purposes of this Executive Order, individua's may loave thelr residence to provide
any services or perform any work necessary to offer, provision, operate, maintaln and repalr Essential
. _ Infrastructure.

Essential Infrastructure Includes, but Is not Ilmited to: food production, distribution, and sale; construction
(Including, but not Ilmited fo, construction required in response te this public health emergency, haspital
construction, construction of long-tenn care facliltles, publle works construction, and hausing constructlon);
building management and maintenance, airport operations; operation and maintenance of utllities, including water,
sewer, and gas; electrical (including power generation, distributlon, and production of raw materials); distribution
centers; oll and blofual refining; roads, highways, railroads, and public transportation; ports; cybersecurity

https://www2.lllInols.gov/Pagas/Executlva-Orders/ExecutlveOrder2020-32,aspx Page 5 of 9

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 48 of 73 Page ID #51

Executive Order 2020-932 - IIlInols.,gov , 6/6/20, 8:13 AM

operations; flood cantrol; solld waste and recycling collection and removal; and internet, video, and
talecommunications systems (including the provision of assenttal global, national, and local infrastructure for
computing services, business Infrastructure, cornmunicatione, and web-based servicas}.

Essentlal Infrastructure shall be construed broadly to avoid any Impacts to essential infrastructure, broadly
defined,

10, Essenttal Governmental Functions. For purposes of this Executive Order, all first responders, emergency
management personnel, emergency dispatchers, court personnal, law enforcement and corrections personnel,
hazardous materials responders, child protection and child welfare personnel, housing and shelter personnel,
military, and other governmental employees working for or fo support Essential Businesses and Operations are
categorically axampt from thls Executlve Order.

Essential Government Functions means all services provided by the State or any municipal, township, county,
subdivision or agency of government and needed to ensure the continuing oparation of the government agencies
or to pravide for or support the health, safety and welfare of tha public, and Including contractors performing
Essential Government Functlons, Each government bady shall determine Its Essential Governmental Functions
and Identify employaes and/or contractors necessary to the performance of those functlons.

This Executive Order does not apply to the United States government. Nothing in this Executive Order shall
prohibit any Individual from performing or accessing Essential Governmental Functions,

11. Businesses covered by thls Executive Order. For ihe purposes of this Execullve Order, covered businesses
include any for-profit, non-profit, or educaiional entitles, regardless of the nature of the service, the function It
performs, ar its corporate or entity structure,

12. Essential Businesses and Operations. For the purposes of this Executive Order, Essential Businesses and
Operatlons means Healthcare and Publlc Health Operations, Human Services Operations, Essentlal
Governmental Functions, and Essential Infrastructure, and the following:

a, Stores that sell groceries and medicine. Grocery stares, pharmacies, certlfled farmers’ markets, farm
and produce stands, supermarkets, convenlence stores, and other establishments engaged In the retail sale
of groceries, canned food, dry goods, frozen foods, fresh frutts and vegetables, pet supplies, frash meate,
fish, and poultry, alcoholic and non-alcoholic beverages, and any ofher household consumer products (such
as cleaning and personal care products). This Includes stores that sell grecerles, medicine, Including
medication not requiting a medical praseription, and also that sell other non-grocery products, and products
necessary to maintaining the safety, sanltaflon, and essentlal operation of rasidences and Essential
Businesses and Operations;

b. Food, beverage, and cannabls production and agriculture. Food and beverage manufacturing,
produclion, processing, and cultivation, Including farming, livestock, fishing, baking, and other production
agricullure, Including cultivation, marketing, productlon, and distribution of anlmals and goods for
consumption; licensed madical and adult use cannabis dispensarfes and licensed cannabls culltvation
centers; and busInesses that provide food, shelter, and other necessities of llfe for animals, Including anlmnal
shelters, rescues, shelters, kennals, and adoption facilities;

e, Organizations that provide charitable and social services. Businesses and religlous and secular
nonprofit organizations, Including food banks, when providing food, shelter, and social services, and other
nacasalties of life for econamically disadvantaged or otherwise needy individuals, individuals who need
assistance as a result of this emergency, ard people with disabilltles;,

_d. Media. Newspapers, television, radio, and other media sarvicas;

8. faflo d_ busine: needed portation, Gas stations and auto-supply, atuto-repalr, and
ralated faclittles and bicycle shops and related faclllties;

f. Flpanelal Institutions. Banks, currancy exchanges, consumer lenders, Including but not limited, to payday
lenders, pawnbrokers, consumer Installment lenders and sales finance lenders, credit unions, appraleers,
title companies, financial markets, trading and futures exchanges, affillates of financlal Instltutions, entitles
that issue bonds, related financlal Instltutlons, and Institutions salllng financial products;

g. Hardware and supply stores and greenhouses, garden centers, and nurserles, Hardware stores and
businesses that sel elactrical, plumbing, and heating material, and greenhouses, garden centers, and
nurseries; .

h. Critical es. Building and Construction Tradesmen and Tradeswomen, and other trades Including but
not limited to plumbers, electriclans, exterminators, cleaning and janitorial staff for commercial and
governmental prapertles, security staff, operating engineers, HVAC, palntlig, moving and relocation
services, and other service providers who provide services that are necessary to malntalning the safety,
sanitation, and assentlal operation of residences, Essential Activities, and Essentlal Businessas and G 7 4

hitps:/fwww2.llinols.gov/Pagas/Executive-Orders/Executl veOrder2020-32.aspx Page 6 of 9

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 49 of 73 Page ID #52

Executlve Order 2020-32 ~ |llinols.gov 5/5/20, 9413 AM

4

v

Operatlons;

. Mail, post, shipping, logistics, delivery, and pick-up services. Post offices and other Susinesses that

provide shipping and dalivery services, and businesses that ship or deliver groceries, food, alcoholle and
non-alcoholic beverages, goods or services fa and users or through commercial channels;

j. Educational Institutlens. Educational instituflons—tneluding public and private pre-K-12 schools, collages,

and universitles—for purposes of facilltating distance learning, performing critical research, or performing
essential functions, provided that scctal distancing of slx-feet per person Is malntained Lo the greatest extent
possible. Educatlonal Insiitutlons may allow and establish procedures for pick-up of nacessary supplles
and/or student belongings and dormitory move-out If conducied In a manner consistent with pubilc health
guidelines, including Social Distancing Requirements. Thls Executive Order is consistent with and does not
amend or supersede Executive Order 2020-05 (COVID-19 Execullve Order No, 3) or Executive Order 2020-
06 (COVID-19 Executlve Order No. 4} except that affected schoals have been closed past the April 7, 2020
date reflected in those Orders;

. Laundry services. Laundromats, dry cleaners, induetrial laundry services, and laundry service providers;
. Restaurants for consumption off-premlses, Restaurants and other faciiles that prepare and serve food,

 

but only for consumption oif-premises, through such means as in-house dallvery, third-party delivery, drive-
through, curbside plck-up, and carry-oul. Schools and other entitles that typically provide food services to
students or mernbers of the public may continue to do so under this Executive Order on the condition that
the food Is provided to students or members of the public on a pick-up and takeaway basis only. Schoals
and cther entities that provide food services under this exemption shall not permit the food to be eaten at the
site where it Is provided, or at any other gathering site due to the virus's propensity to physically impact
surfaces and personel properly, This Executive Order Is consistent with and does not amend or supersede
Seclion 1 of Executlve Order 2020-07 (COVID-19 Exacutlve Order No. 5) except that Section 7 [s ordered to
be extended through April 7, 2020;

. Supplies to work from home. Businesses that sell, manufacture, or supply products needed for people to

work from home;

. Supplles Ss Operations, Businesses that sell, manufacture, or supply other

Essential Businesses and Operations wih the support or matezials necessary to cperata, Including
computers, audio and video electronics, howsehald appliances; IT and telecommunication equipment;
hardware, palnt, flat glass; electrical, plumbing and heating material; sanitary equipment; personal hygiene
products; food, food additives, Ingradfants and components; medical and orthopedic equipment, optics and
photography equipment; dlagnostles, food and beverages, chemlcals, soaps and detergent; and flrearm and
ammunition suppliers and retailers far purposes af safety and security,

. Transportation. Alllinas, taxis, transportation network providers (such as Uber and Lyf), vehicle rental

services, paratransit, and other private, public, and commercial transportation and logistics providers
neceasary for Essentlal Activitles and ather purposes axpressly authorized in this Executlve Ordar;

. Home-based care and services. Home-based care for adults, seniors, children, and/or paople with

developmental disabilities, Intellectual clsablilites, substance use disorders, and/or mental Illness, including
caregivers such as nannies who may travel to the child’s home to provide care, and other in-home services
Including meal delivery; :

. Residentlal factiltles and shelters, Residential facilitias and shelters for adults, santors, childran, and/or

people with developmental disabilities, Intellectual disabllltles, substance use disorders, and/or mental
illness;

. Professional services. Professional services, such as legal services, accounting services, insurance

services, real estate services (Including appraisal and title services);

. Day care centers for employses exempted by thls Executive Order, Day care centers granted an

emergency llcense pursuant to Title 89, Sectlon 407.500 of the Iillnols Administrative Cade, governing
Emergency Day Care Programs for children of employees exempted by thls Executive Order to work as
permitted. The licensing requirements for day care homes pursuant to Section 4 of the Child Gare Act, 225
ILCS 10/4, are hereby suspended for family homes that recelve up to 6 children for the duration of the
Gubernatorlal Disaster Proclamation;

. Manufacture, distribution, and supply chain for critical products and industries. Manufacturing

compantes, distributors, and supply chala companies producing and supplying essenttal products and
services In and far Industries such as pharmaceutical, tachnology, bictechnolagy, healthcare, chemicals and
sanitizalion, wesle pickup and disposal, agriculture, food and beverage, transportation, energy, steel and
steel products, petroleum and fvel, mining, construction, national defense, communications, as well as
products used by olher Essential Businesses and Operations;

. Sritieal labor unton functions. Labor Union essential activites Including the administration of health and

welfare funds and personnel checking on the well-being and safety of mambers providing services In
Essentlal Businesses and Operattons — provided that these checks should be done by telephone ar

remotely where passlble; 0 ” B
Hotels and motels. Hotels and motets, to the extent used for lodging and delivery or carry-out foad

httpa://www2.llllnols,gov/Pages/Executive-Orders/Execut| veOrdar2020-32.aspx Page 7 of 9

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 50of 73 Page ID #53

Executlye Order 2020-32 - [ilInols.gov 6/5/20, 9:13 AM

services; and

w. Funeral services, Funeral, mortuary, cremation, burial, cemetery, and related services.

13. Minimum Basle Operations, For the purposes of this Executive Order, Minlmum Basico Operations Include tha
following, provided that employees comply with Social Distancing Requirements, to the extent possible, while
carrying out such operations:

4. The minimum necessary activitles fo maintaln the value of the businees's Inventory, preserve tha condition
of the business's physical plant and equipment, ensure security, process payroll and employee benefits, or
far ralated functions.

2. The minimum necessary activities to facilitate employees of the busIness belng able to cantinus to work
remotely fram their residences.

3. For ratall stores, fulfilllng online and felephonie orders through pick-up outside the store or delivery.

14. Essentlal Travel, For the purposes of thls Executive Order, Essential Travel includes travel for any of the
followlng purposes, Individuals sngaged In any Essential Travel must comply with all Soctal Distanelng
Requirements as defined in thls Section.

1, Any travel related to the provision of or access to Essential Activities, Essentlal Governmental Functlons,
Essential Businesses and Operations, or Minimum Basle Operations.

2. Travel to care for elderly, minors, dependents, persons with disabilldes, or other vulnerable persons.

3. Travel io or from educational Institutlons for purposes of recelving materials for distance leaming, for
receiving reals, and any other related services.

4, Travel to return to a place of residence from outsida the Jurisdiction.

5. Travel required by law enforcement or court order, Including to transport children pursuant to a custody
agreement.

6. Travel required for non-residents to return to thelr place of residence outside the State. Individuals are
strongly encouraged to verlfy that thelr transportation out af the State remains avallable and functional prior
fo commenciig such travel.

45. Soclal Distancing, Face Covering, and PPE Requirements. For purposes of this Executive Order, Social
Distancing Requirements includes malntalning at least slx-foot social distanoing from other individuals, washing
hands with soap and water for at least Wwenty seconds as frequently as possible or using hand sanitizer, covering
coughs or sneezes (Into the sleeve or albow, not hands), regularly cleaning high-touch surfaces, and not shaking
hands,

{. Required measures, Essential Businesses and Operations and businesses engaged in Minimum Basic
Operations must take proactive measures to ansure complanca with Social Distancing Requirements,
including where possible: .

1. Designate six-foot distances, Deslgnatlng with signage, tape, ar by ofher means slx-foot spacing for
employees and customers in tine to malntaln appropriate distance;

2, Hand sanitizer and sanitizing products. Having hand sanflizer and sanitizing products readily
avallable for employees and customers;

3. Ssparafe operating hours for yulnerable populations. Implementing separate operating hours for
elderly and vulnerable customers; and -

4, Online and remote access. Posting online whether a facllily is open and how best to reach the
faclity and continue services by phone or ramotely.

5. Face Goverings and PPE. -Providing employees with appropriate face coverings and requiring that
amployees wear face coverings where maintaining a six-foot soclal distance [s not possible at all
fimes. When the work circumstances require, providing employees with othar PPE Jn addiflon to face
coverings, '

 

16. Intent of this Exacutlve Order. The Intent of this Executive Order is to ensure that the maximum number of
pacple self-lsolale In thelr places of residence to the maximum extent feasible, while enabling eseentlal services
to continue, ta slow the spread of GOVID-19 to the greatest extent possible. When people need to leave thelr
places of residence, whether to perfarm Essenilal Activitles, or to otherwise faclilfate authorized activities
necessary for continuily of soclal and commercial life, they should at all times and as much as reasonably
possible comply with Social Distanclng Requirements, All provisions of this Executive Order should be interpreted
to effectuate this intent. Businesses not specifically addressed by this Executive Order generally should coase
activities and reduce to MinImurn Bastc Operations.

17. Enforcement, This Executive Order may be enforced by Stata and local law enforcement pursuant to, /nter alla,
Section 7, Section 15, Section 18, and Sactlon 19 of the Illinois Emergency Management Agency Act, 20 ILCS
3305.

18. Businesses must follow guidance provided or published by: the Cffice of the Governor, the Illincls Deparment of
Commerce and Economlc Opportunity, and State and local [aw enforcament regarding whather they quallfy as

O76,

https://www2.illInc{s.gov/Pages/Executlye-Orders/ExecutlveOrder2020-92.aspx Page 8 of 9

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 51of73 Page ID #54

Executlve Order 2020-32 - Ililnols.goy 6/6/20, 0:13 AM

Essential; and the Illinois Department of Public Health, local publle health departments, and the Workplace Rights
Bureau of the Office of the Ilfnols Attorney General with respect to Soolal Distancing Requirements. Pursuant to
Section 25(b) of the Whistleblower Act, 740 ILCS 174, businesses are prohibltad from retallating against an
employee for disclosing Information where the amployee has reasonable cause to belleve that the Information
discloses a Violation of this Order

49. No limitation on authority. Nothing In this Executive Order shall, in any way, alter or modify any existing legal
authorlly allowlng the State or any county, or local government body from ordering (1) any quarantine or Isolation
that may require an Individual fo remain inside a particular residential property or medical facillty for a limited
perlod of time, Including the duration of this public health emergency, or (2) any closure of a spectfic location for a
Imlted perlod of tima, Including the duration of this public health emergency. Nothing in this Executive Order
shall, In any way, alter or modify any existing lagal authority allowing a county or local government body to enact
proyisions that are stricter than those in this Exacutlve Order.

Section 3, Savings clause,

Ifany provision of this Executive Order or its application ta any person or olicumstance |e held Invalid by any court of
competent Jurisdiction, this Invalidity does not affect any other provision or application of thls Executlve Ordar, which

can be glvan effect without the Invalld provision or application. To achleve this purpose, the provisions of this Executive

Order are declared to be seyerable, This Exacutive Order Is meant to ba read consistently with any Court order
regarding this Executive Order.

JB Pritzker, Governor

Issued by the Governor April 30, 2020
Filed by the Secratary of State April 30, 2020

 

 

 

Stay Informed Helpful Links : Stay Connected
Emerganoles & Disasters Illinels Privacy Info (/Pages/About/Priyvacy.aspx)
(https/wwwlilinols.gov/ready) Kids Privacy (/Pagas/About/Kids-
Flag Honors (/Pages/News/flag-honors.aspx) Privacy.aspx)
Road Conditions =~ Gontact Us (/Pages/About/ContactUs aspx)
(hitp:/Avww.gettingaroundillinois.com/) FOIA Contacts ((Pagec/FOlA- 6,aspx)
Traffic Alerts (hitpfiwww.iltrafiicalert.com/) State Press Gontacis
Get Emall Updates (hitps:/Avww. Illinols.gov/emsfagency, elatlons/PagesfadieC ontacts.aspx)
(https //www, llinols, gov/gov/Pages/CommunieationsOptln.aspx)
Poworad by Gosgl Translate {hitps:Ntranglate.google,com)
LA . Governor JB Pritzker (/slles/gov)
O Web Acsessibilily (httoy//www.dhs.state II us/page.aspx7item=32705) © 2020 State of Ilitnols

A Missing & Explolted Children (httpv/www. missingkids com/} a Anber Alerts (htto:/Avww.amberillinols.org/)
% Ullncis Privacy info (¢PagesfAbout/Privacy.aspx)

hitps://www2.|Il[nois.gov/Pages/Executlve-Ordera/ExecuthveOrder2020-32,aspx Page 9 of 9

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 52 of 73 Page ID #55

EXECUTIVE BRANCH
(20 ILCS 2305/) Department of Public Health Act. (Part 1)

(20 ILCS 2305/1.1) (from Ch. 111 1/2, par. 21.1)
Sec. 1.1. Short title. This Act may be cited as
the Department of Public Health Act.
(Source: P,A. 86-1324.)

{20 ILCS 2305/2) (from Ch. 111 1/2, par. 22}

Sec. 2. Powers.

(a) The State Department of Fublic Health has general |
supervision of the interests of the health and livas of the
people of the State, It ha& supreme authority in matters of
quarantine and isolation, and may declare and enforce
quarantine and isolation when none exists, and may modify or

-relax quarantine and. isolation when it has been established.
The Department may adopt, promulgate, repeal and amend rules
and regulations and make such sanitary investigations and
inspections as it may from time to time deem necessary for the
preservation and improvement of the public health, consistent
with law regulating the following:

(1) Transportation of the remains of deceased persons.

(2) Sanitary practices relating to drinking water .
made accessible to the public for human consumption or for
Javatory or culinary purposes,

(3) Sanitary practices relating to rest room
facilities made accessible to the public or to persons
handling food served to the public.

(4) Sanitary practices relating to disposal of human
wastes in or from all buildings and places where people
live, work or assemble,

The provisions of the Illinois Administrative Procedure
Act. ate heteby expressly adopted and shall apply to all
administrative rules and procedures of the Department of
Public Health under thia Adt,; except that Section 5-35 of the
Illinois Administrative Procedure Act relating to procedures
for rule-making does not apply to the adoption of any rule
required hy federal Law in connection with which the ;
Department is precluded by law from exercising any discretion.

All local boards of health, heaith authorities and -
officers, police officers; sheriffs and all othér officers and
employees of the state or any locdlity ‘shall enforce the rules:
and regulations so adopted and Orders” iasued by the Department’
pursuant to this Section. _

The Department of Public Health shail conduct a public
information campaign to inform Hispanic women of the high
incidence of breast cancer and the importance of mammograms
and where to obtain a mammogram. This requirement may be
satisfied by translation into Spanish and distribution of the
breast cancer summaries required by Section 2310-345 of the
Department of Public Health Powers and Duties Law (20 ILCS
2310/2310-345),. The information provided by the Department of
Public Health shall include (i) @ statement that mammography

 

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 53 0f 73 Page ID #56

the Department, by clear and eonvincing evidence, must prove
that the public's health and welfare are significantly
endangered by a person or group of persons that has, that is
suspected of having, that has been exposed to, or that is
reasonably believed to have been exposed to a dangerously
contagious or infectious disease including non- compliant
tuberculosis patients or by a place where there is a
significant amount of activity likely to spread a dangerdusly
contagious ox infectious disease. The Department must also
prove that ail: other reasonable means of correcting the
problem have been exhausted and no less restrictive
alternative exists, For purposes of this subsection, in
determining whether no less restrictive alternative exists,
the court shall consider evidence showing that, under the
circumstances presented by the case in which an order is
sought, quarantine or isolation is the measure provided for in
a cule of the Department or in guidelines issued by the
Centers for Disease Control and Prevention or the World Health |
Organization, Persons who are or are about to be ofdered to be
isolated or quarantined and owners of places that are or are
about to be closed and mada off limits to the public shall
have the right to counsel. If a person or owner is indigent,
the court shall appoint counsel for that person or owner.
Persons who axe ordered to be isolated or quarantined or who
are owners of places that are ordered to be closed and made
off limits to the public, shall be given a written notice of
such order, The written notice shall additionally include the
following: (1) notice of the right to counsel; (2) notice that
if the person ox owner is indigent, the court will appoint
counsel for that person or owner; (3) notice of the reason for
the order for isolation, quarantine, or closure; (4) notice of
whether the order is an immediate order, and if so, the time
frame for the Department to seek consent or to file a petition
requesting a court order as set out in this subsection; and
(5) notice of the anticipated duration of the isolation,
quarantine, or closure. mo

fd) The Department may order physical examinations and
tests and collect laboratory specimens as necessary for the
diagnosis or treatment of individuals in order to prevent the
probable spread of a dangerously contagious or infectious
disease. Physical examinations, tests, or collection of
laboratory specimens must not be such as are reasonably likely
to lead to serious harm to the affected individual. To prevent
the spread of a dangerously contagious or infectious disease,
the Department may, pursuant to the provisions of subsection
{c) of this Section, isolate or quarantine any person whose
refusal of physical examination or testing or collection of
laboratory specimens results in uncertainty regarding whether
he or she has been exposed to or is infected with a
dangerously contagious or infettious disease or otherwise
poses a danger to the public's health. An individual may
refuse to consent to a physical examination, test, or
collection of laboratory specimens. An individual shall be
given a written notice that shall include notice of the
following: (i) that the individual may refuse to consent to
physical examination, test, or collection of laboratory
specimens; (ii) that if the individual consents to physical

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 54 of 73 Page ID #57

1

is the most accurate method for making an early detection of
breast cancer, however, no diagnostic tool is 100% effective
and (iL) instructions for performing breast self-examination
and a statement that it is important to perform a breast self-
examination monthly.

The Department of Public Health shall investigate the
causes of dangerously contagious or infectious diseases,
especially when existing in epidemic form, and take means to
restrict and suppress the same, and whenever auch disease
becomes, or threatens to become epidemic, in any locality and
the local board of health or local authorities neglect or
refuse to enforce efficient measures for its restriction or
suppression or to act with sufficient promptness or
efficiency, ar whenever the local board of health or local
authorities neglect or refuse to promptly enforce efficient
measures for the restriction or suppression of dangerously
contagious ox infectious diseases, the Department of Public
Health may enforce such measures as it deems necessary to
protect the public health, and all necessary expenses so
incurred shall be paid by the locality for which services are
rendered.

(b}) Subject to the provisions of subsection (c}, the
Department may order a person ox group of persons to be
quarantined or isolated or may order a place to be closed and
made off limits to the public to prevent the probable spread
of a dangerously contagious or infectious disease, including
non-compliant tuberculdsis patients, until such time as the
condition can be corrected or the danger to the public health
eliminated or reduced in such a manner that no substantial
danger to the public's health any longer exists. Orders for
isolation of a parson or quarantine of a place to prevent the
probable spread of a sexually transmissible disease shall be
governed by the provisions of Section 7 of the Illinois
Sexually Transmissible Disease Control Act and not this
Section.

{c} Except as provided in this Section, no person or a
group of persons may be ordered to be quarantined or isolated
and no place may be ordered to be dlosed and made off limits
to the public except with the consent of the person or owner
of the place ox: upon the prior order of a court of competent |
jurisdiction. Tha Department may, however, order a parson or a4
group of persons to be quarantined or isolated or may order a
place to be closed and made off limits to the public on an.
immediate basis without prior consent or court order if, in
the reasonable judgment. of the Department,’ immediate action is
required Eo protect the public from a dangerously contagious
or infections disease. In the event of an immediate order
dasued without. prion. sonsent of court order, the Department
shall, as soon as practical, within 48 hours after issuing the
order, obtain the consent of the person ar_.ownec.. Ox.file_a—_—
petition Taequesting a court order authorizing the ‘isolation or
quaxantine ox closure. When exigent circumstances exist that
cause the court system to be unavailable or that make it
impossible to obtain consent or file a petition within 48
hours after issuance of an immediate ordex, the Department
must obtain consent or file a petition requesting a court
order as soon as reasonably possible. To obtain a court order,

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 55 of 73 Page ID #58

examination, tests, or collection of laboratory specimens, the
results of that examination, test, or collection of- laboratory
specimens may subject the individual to isolation or
quarantine ptrsuant to the provisions of subsection {c) of
this Section; {iii) that if the individual refuses to consent
to physical examination, tests, or collection of laboratory
specimens and that refusal results in uncertainty regarding
whether he or she has been exposed to or is infected with a
dangerously contagious or infectious disease or otherwise
poses a danger to the public's health, the individual may be
subject to isolation or quarantine pursnant to the provisions
of subsection (c} of this Section; and {iv) that if the
individual refuses to consent to physical examinations, tests,
or collection of laboratory specimens and becomes subject to
isolation and quarantine as provided in this subsection (d),
he or she shall have the right to counsel pursuant to the
provisions of subsection (c) of this Section. To the extent
feasible without endangering the public's health, the
Department shall respect and accommodate the religious beliefs
of individuals in implementing this subsection.

fe} The Department may order the administration of
vaccines, medications, or other treatments to persons as
necessary in order to prevent the probable spread of a
dangerously contagious or infectious disease. A vaccine,
medication, or other treatment to be administered must not be
such as is reasonably likely to lead to serious harm to the
affected individual. To prevent the spread of a dangerously
contagious or infectious disease, the Department may, pursuant
to the provisions of subsection {c) of this Section, isolate
or quarantine persons who are unable or unwilling to receive
vaccines, medications, or other treatments pursuant to this
Section. An individual may refuse to receive vaccines,
medications, or other treatments. An individual shall be given
a written notice that shall include notice of the following:
(4) that the individual may refuse to consent to vaccines,
medications, or other treatments; (ii) that if the individual
refuses to recelve vaccines, medications, or other treatments,
the individual may be subject to isolation or quarantine
pursuant to the provisions of subsection (c) of this Section;
and (iii) that if the individual refuses to receive vaccines,
medications, or other treatments and becomes subject to
isolation or quarantine as provided in this subsection (e), he
or she shall have the right to counsel pursuant to the
provisions of subsection (c) of this Section. To the extent
feasible without endangering the public's health, the
Department shall respect and accommodate the religious beliefs
of individuals in implementing this subsection.

(£) The Department may order observation and monitoring of
persons to prevent the probable spread of a dangerously
contagious or infectious disease. To prevent the spread of a
dangerously contagious or infectious disease, the Department
may, pursuant to the provisions of subsection (c) of this
Section, isolate or quarantine persons whose refusal to
undergo observation and monitoring results in uncertainty
regarding whether he or she has been exposed to or is infected
with a dangerously contagious or infectious disease or
otherwise poses a danger to the public's health. An individual

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 56 of 73 Page ID #59

may xefuse to undergo observation and monitoring. An
individual shall be given written notice that shall include
notice of the following: {1) that the individual may refuse ta
undergo observation and monitoring; (11) that if the
individual consents to cbservation and monitoring, the results
of that observation and monitoring may subject the individual
to isolation or quarantine pursuant to the provisions of
subsection (c) of this Section; (iii) that if the individual
refuses to undergo observation and monitoring and that refusal
results in uncertainty regarding whether he or she has been
exposed to or is infected with a dangerously contagious or
infectious disease or otherwise poses a danger to the public's
health, the individual may be subject to isolation or .
quarantine pursuant to the provisions of subsection {c) of
this Section; and (iv) that if the individual refuses to
undergo observation and monitoring and becomes subject to
isolation or quarantine as provided in this subsection (f), he
or she shall have the right to counsel pursuant to the
provisions of subsection (c) of this Section.

(g) To prevent the spread of a dangerously contagious or
infectious disease among humans, the Department may examine,
test, disinfect, seize, or destroy animals or other related
property believed to be sources of infection. An owner of such
animal or other related property shall be given written notice
regarding such examination, testing, disinfection, seizure, or
destruction. When the Department determines that any animal or
related property is infected with or has been exposed to a
dangerously contagious or infectious disease, it may agree
with the owner upon the value of the animal or of any related
property that it may be found necessary to destroy, and in
case such an agreement cannot be made, the animals or related
property shall be appraised by 3 competent and disinterested
appraisers, one to be selected by the Department, one by the
claimant, and one by the 2 appraisers thus selected. The
appraisers shall subscribe to an oath made in writing to
fairly value the animals or related property in accordance
with the requirements of this Act. The oath, together with the
valuation fixed by the appraisers, shall be filed with the
Department and preserved by it, Upon the appraisal being made,
the owner or the Department shall immediately destroy the
animals by "humane euthanasia" as that term is defined in
Section 2.03 of the Humane Care for Animals Act. Dogs and
cats, however, shall be euthanized pursuant to the provisions
of the Humane Euthanasia in Animal Shelters Act. The owner or
the Department shall additionally, dispose of the carcasses,
and disinfect, change, or destroy the premises occupied by the
animals, in accordance with rules prescribed by the Department
governing such destruction and disinfection. Upon his or her
failure so to do or to cooperate with the Department, the
Department shall cause the animals or related property to be
destroyed and disposed of in the same manner, and thereupon
the owner shall forfeit all riqht to receive any compensation
for the destruction of the animals or related property. All
final administrative decisions of the Department hereunder
shall be subject to judicial review pursuant to the provisions
of the Administrative Review Law, and all amendments and
modifications thereof, and the rules adopted pursuant. thereto.

 

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page57 of 73 Page ID #60

The term “administrative decision” is defined as in Section 3-
101 of the Code of Civil Procedure.

(h) To prevent the spread of a dangerously contagious or
infectious disease, the Department, local boards of health,
and local public health authorities shall have emergency
access to medical or health information or records or data
upon the condition that the Department, local boards of
health, and local public health authorities shall protect the
privacy and confidentiality of any medical or health
information or records or data obtained pursuant to this
Section in accordance with federal and State law.
Additionally, any such medical or health information or
records or data shall he exempt from inspection and copying
under the Freedom of Information Act. Other than a hearing for
the purpose of this Act, any information, records, reports,
statements, notes, memoranda, or other data in the possession
of the Department, local boards of health, or local public
health authorities shall not be admissible as evidence, nor
discoverable in any action of any kind in any court or before
any tribunal, board, agency, or person. The access to or
disclosure of any of this information or data by the
Department, a local board of health, or a local public
authority shall not waive or have any effect upon its non-
discoverability or non-admissibility. Any person, facility,
institution, or agency that provides emergency access to
health information and data under this subsection shall have
immunity from any civil or criminal liability, or any other
type of liability that might otherwise result by reason of
these actions except in the event of willful and wanton
misconduct. The privileged quality of communication between
any professional person or any facility shall not constitute
grounds for failure to provide emergency access. Nothing in
this subsection shall prohibit the sharing of information as
authorized in Section 2.1 of this Act. The disclosure of any
of this information, records, reports, statements, notes,
Memoranda, or other data obtained in any activity under this
Act, except that necessary for the purposes of this Act, is
unlawful, and any person convicted of violating this provision
is guilty of a Class A misdemeanor.

(i) (A) The Department, in order to prevent and
control disease, injury, or disability among citizens of
the State of Illinois, may develop and implement, in
consultation with lecal public health authorities, a
Statewide system for syndromic data collection through the
access to interoperable networks, information exchanges,
and databases. The Department may also develop a system
for the reporting of comprehensive, integrated data to
identify and address unusual occurrences of disease
symptoms and other, medical complexes affecting the
public's health.

(B) The Department may enter into contracts or
agreements with individuals, corporations, hospitals,
universities, not-for-profit corporations, governmental
entities, or other organizations, whereby those
individuals or entities agree to provide assistance in the
compilation of the syndromic data collection and reporting
system.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 58 of 73 Page ID #61

(C) The Department shall not release any syndromic
data or information obtained pursuant to this subsection
to any individuals or entities for purposes other than the
protection of the public health. All access to data by the
Department, reports made to the Department, the identity
of or facts that would tend to lead to the identity of the
individual who is the subject of the report, and the
identity of or facts that would tend to lead to the
identity of the author of the report shall be strictly
confidential, are not subject to inspection or
dissemination, and ahall be used only for public health
purposes by the Department, local public health
authorities, or the Centers for Disease Control and
Prevention. Entities or individuals submitting reports or
providing access to the Department shall not be held
liable for the release of information or confidential data
to the Department in accordance with this subsection.

(D) Nothing in this subsection prohibits the sharing
of information as authorized in Section 2.1 of this ‘Act.
(5) This Section shall be considered supplemental to the

existing authority and powers of the Department and shail not
be construed to restrain or restrict the Department in
protecting the public health under any other provisions of the
law.

(k) Any person who knowingly or maliciously disseminates
any false information or report concerning the existence of
any dangerously contagious or infectious disease in connection
with the Department's power of quarantine, isolation and
closure or refuses to comply with a quarantine, isolation or
closure order is guilty of a Class A misdemeanor.

(1) The Department of Public Health may establish and
maintain a chemical and bacteriologic laboratory for the
examination of water and wastes, and for the diagnosis of
diphtheria, typhoid fever, tuberculosis, malarial fever and
such other diseases as it deems necessary for the protection
of the public health.

As used in this Act, "locality" means any governmental
agency which exercises power pertaining to public health in an
area less than the State.

The terms "sanitary investigations and inspections” and
“sanitary practices" as used in this Act shall not include or
apply to "Public Water Supplies" or "Sewage Works" as defined
in the Environmental Protection Act. The Department may adopt
rules that are reasonable and necessary to implement and
effectuate this amendatory Act of the 93rd General Assembly.

{m) The public health measures set forth in subsections
{a} through (h) of this Section may be used by the Department
to respond to chemical, radiological, or nuclear agents or
events. The individual provisions of subsections (a) through
(h} of this Section apply to any order issued by the
Department under this Section. The provisions of subsecticn
(kK) apply to chemical, radiological, or nuclear agents or
events. Prior to the Department issuing an order for public
health measures set forth in this Act for chemical,
radiological, or nuclear agents or events as authorized in
subsection (m), the Department and the Illinois Emergency
Management Agency shall consult in accordance with the

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 59 of 73

Illinois emergency response framework. When responding to
chemical, radiological, or nuclear agents or events, the
Department shall determine the health related risks and
appropriate public health response measures and provide
recommendations for response to the Illincis Emergency
Management Agency. Nething in this Section shall supersede the
current National Incident Management System and the Illinois
Emergency Operation Plan or response plans and procedures
established pursuant to IEMA statutes.

(Source: P.A. 96-698, eff. 8-25-09.)

(20 ILCS 2305/2.1)

Sec. 2,1, Information sharing.

(a) Whenever a State or local law enforcement authority
learns of a case of an illness, health condition, or unusual .
disease or symptom cluster, reportable pursuant to rules
adopted by the Department or by a local board of health or
local public health authority, or a suspicions event that may
be the cause of or related to a public health emergency, as
that term is defined in Section 4 of the Illinois Emergency
Management Agency Act, it shall immediately notify the
Illinois Emergency Management Agency and the Department or
local board of health or local public health authority.

(b) Whenever the Department or a local board of health or
local public health authority learns of a case of an illness,
health condition, or unusual disease or symptom cluster,
reportable pursuant to rules adopted by the Department or by a
local board of health or a local public health authority, or a
suspicious evant that it reasonably believes has the potential
to be the cause of or related to a public health emergency, as
that term is defined in Section 4 of the Illinois Emergency
Management Agency Act, it shall immediately notify the
Illinois Emergency Management Agency, the appropriate State
and local law enforcement authorities, other appropriate State
agencies, and federal health and law enforcement authorities
and, after that notification, it shall provide law enforcement
authorities with such other information as law enforcement
authorities may request for the purpose of conducting a
criminal investigation or a criminal prosecution of or arising
out of that matter. No information containing the identity or
tending to reveal the identity of any person may be
redisclosed by law enforcement, except in a prosecution of
that person for the commission of a crime.

(ce) Sharing of information on reportable illnesses, health
conditions, unusual disease or symptom clusters, or suspicious
events between and among public health and law enforcement
authorities shall be restricted to the information necessary
for the treatment in response to, control of, investigation
of, and prevention of a public health emergency, as that term
is defined in Section 4 of the Illinois Emergency Management
Agency Act, or for criminal investigation or criminal
prosecution of or arising out of that matter.

(ad) The operation of the language of this Section is not

Page ID #62

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 60 of 73 Page ID #63

dependent upon a declaration of disaster by the Governor
pursuant to the Illinois Emergency Management Agency Act.
(Source: P.A, 99-78, ef£. 7-20-15.}

(20 ILCS 2305/3) (from Ch. 111 1/2, par, 22.01}

Sec. 3. The General Assembly shalt from time to time make
appropriations to the Department of Public Health for
distribution to multiple-county and consolidated health
departments. Such appropriations shall be distributed to
health departments for municipality contributions to the
Tllinois Municipal Retirement Fund, Distribution shall be made
to those health departments, which have no other funds
available for payment of municipality contributions, and have
certified the amount needed to each county in the health
department and one or more of the counties is at a county tax
rate of 75¢ per $100 of equalized valuation for the year for
which the contributions are required. The amount distributed
shall be equal to the amount which the county or counties
would have been required to contribute to the health
department for municipality contributions of the health
department if their county tax rate was less than 75¢ per $100
equalized valuation.

(Source: P.A. 76-1511.)

{20 ILCS 2305/4) (from Ch. 111 1/2, par. 22.02)

Sec. 4. No otherwise qualified chiid with a disability
receiving special education and related services under Article
14 of The School Code shall solely by reason of his or her
disability be excluded from the participation in or be denied
the benefits of or be subjected to discrimination under any
program or activity provided by the Department.

(Source: P.A. 99-143, eff. 7-27-15.)

(20 ZLCS 2305/5) (from Ch. 111 1/2, par. 22.03)

Sec. 5, The Department of Public Health shall implement,
administer and enforce the provisions of the "Asbestos
Abatement Act".

(Source: P.A. 83-1325.)

(20 ILCS 2305/5.5)
Sec. 5.5. Specialized training for dementia-related
diseases. The Department, in cooperation with the Department

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 61o0f 73 Page ID #64

on Aging or any other appropriate federal, State, or local
agency, shali develop specialized training and experience
criteria for persons who provide health or home care to
victims of Alzheimer's disease or cther dementia-related
disorders, including but not limited to cognitive and motor
skill disorders, stroke and related complications,
Huntington's disease, Pick's disease, Parkinson dementia
complex, and senility. In addition, the Department-shali study
the effectiveness of certifying, through the Department or an
appropriate private certifying body, persons who provide
health or home care to victims of Alzheimer's disease or other
dementia—related disorders according to the criteria developed
under this Section. The Department shall develop the criteria
and present its findings and recommendations to the Governor
and the General Assembly on or before March 1, 2001.

(Source: P.A. 91-744, eff, 1-1-01,)

{20 TLCS 2305/6) (from Ch. 111 1/2, par. 22.04)

Sec. 6. The Department of Public Health shall develop and
implement a State plan for control of acquired
immunodeficiency syndrome (AIDS) to guide the activities of
State and local health authorities and all other officers and

‘employees of the State or any locality responsible for the
enforcement of public health laws, rules and requlations in
the prevention of infectious disease. The Department shall
review the provisions of the AIDS control plan with the AIDS
Advisory Council prior to adoption and implementation thereof.
(Source: P.A. 85-677.)

{20 ILCS 2305/7) (from Ch. 111 1/2, par, 22.05)

Sec. 7, The Illinois Department of Public Health shail
adopt rules requiring that upon death of a person who had or
is suspected of having an infectious or communicable disease
that could be transmitted through contact with the person's
body or bodily fluids, the body shall be labeled "Infection
Hazard", or with an equivalent term to inform persons having
subsequent contact with the body, including any funeral
director or embalmer, to take suitable precautions. Such rules
shall require that the label shall be prominently displayed on
and affixed to the outer wrapping or covering of the body if
the body is wrapped or covered in any manner. Responsibility
for such labeling shall lie with the attending physician,
advanced practice registered nurse, or physician assistant who
certifies death, or if the death occurs in a health care
facility, with such staff member as may be designated by the
administrator of the facility. The Department may adopt rules
providing for the safe disposal of human remains. To the
extent feasible without endangering the public's health, the
Department shall respect and accommodate the religious beliefs

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 62 of 73 Page ID #65

of individuals in implementing this Section.
(Source: P.A. 99-581, eff. 11-17; 100-513, eff, 1-1-18.)

{20 (TLCS 2305/7,5)

Sec. 7.5. Sarcoidosis research, The Department shall
provide grants for research of sarcoidosis from funds
appropriated for that purpose.

(Source: P.A. 94-372, eff. 7-29-05.)

{20 ILCS 2305/8) (from Ch. 111 1/2, par. 22.06)

Sec. 8. From funds appropriated to it for this purpose,
the Department of Public Health shall annually make grants to
regional poison resource centers to provide fast, accurate
information for poison prevention, detection, surveillance,
and treatment. The Department of Public Health shall develop
standards to delineate the responsibilities of poison resource
centers receiving funds under this Section.

(Source: P,A, 86-1292.)

(20 TLCS 2305/8.1) {from Ch. 111 1/2, par. 24)

Sec. 8.1. Whoever violates or refuses to obey any rule or
regulation of the Department of Public Health shall be deemed
guilty of a Class A misdemeanor. The Director of Public Health
shall institute prosecutions and proceedings for violation of
the rules and regulations adopted by the Department of Public
Health, provided that he may designate a local board of health
or local health officer to institute prosecutions or
proceedings for violation of those rules and regulations
adopted by the Department, Each State's Attorney shall
prosecute all persons in his county violating or refusing to
obey the rules and regulations of the Department of Public
Health, All Fines or judgments collected or received shall be
paid to the County Treasurer of the county in which
prosecution is conducted,

(Source: P.A. 87-895; 87-984.)

(20 ILcS 2305/8.2)

Sec. 8.2. Osteoporosis Prevention and Education Program.

(a) The Department of Public Health, utilizing available
federal funds, State funds appropriated for that purpose, or
other available funding as provided for in this Section, shall
establish, promote, and maintain an Osteoporosis Prevention

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 63 of 73 Page ID #66

and Education Pregram to promote public awareness of the
causes of osteoporosis, options for prevention, the value of
early detection, and possible treatments {ineluding the
benefits and risks of those treatments). The Department may
accept, for that purpose, any special grant of money,
services, or property from the federal government or any of
its agencies or from any foundation, organization, or medical
school.

(b) The program shall include the following:

(1} Development of a public education and outreach
campaign to promote osteoporosis prevention and education,
ineluding, but not limited to, the following subjects:

(A) The cause and nature of the disease.

(B) Risk factors,

{C) The role of hysterectomy.

(D) Prevention of osteoporosis, including
nutrition, diet, and physical exercise.

(ZF) Diagnostic procedures and appropriate
indications for their use.

(F) Hormone replacement, including benefits and
risks.

(G) Environmental safety and injury prevention,

{H) Availability of osteoporosis diagnostic
treatment services in the community.

(2) Development of educational materials to be made
available for consumers, particularly targeted to high-
risk groups, through local health departments, local
physicians, advanced practice registered nurses, or
physician assistants, other providers (including, but not
limited to, health maintenance organizations, hospitals,
and clinics), and women's organizations.

(3) Development of professional education programs
for health care providers to assist them in understanding
research findings and the subjects set forth in paragraph
(1).

(4) Development and maintenance of a list of current
providers of specialized services for the prevention and
treatment of osteoporosis. Dissemination of the list shall
be accompanied by a deacription of diagnostic procedures,
appropriate indications for their use, and a cautionary
statement about the current status of osteoporosis
research, prevention, and treatment. The statement shall
also indicate that the Department does not license,
certify, or in any other way approve osteoporosis programs
or centers in this State.

{c) The State Board of Health shall serve as an advisory
board to the Department with specific respect to the
prevention and education activities related to osteoporosis
@escribed in this Section. The State Board of Health shall
assist the Department in implementing this Section,

(Source: P.A. 99-581, eff, 1-1-17; 100-513, eff. 1-1-18.)

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 64 of 73 Page ID #67

(20 ILCS 2305/8.3)

Sec. 8.3. (Repealed).
(Source: P.A. 90-82, eff. 7-10-97. Repealed by P.A. 99-933,
eff. 1-27-17.}

{20 TLCS 2305/8.4)

Sec. 8.4. Immunization Advisory Committee. The Director of
Public Health shall appoint an Immunization Advisory Committee
to advise the Director on immunization issues. The Director
shall take intco consideration any comments or recommendations
made by the Advisory Committee. The Immunization Advisory
Committee shall be composed of the following members with
knowledge of immunization issues: a pediatrician, a physician
licensed to practice medicine in all its branches, a family
physician, an infectious disease specialist from a university
based center, 2 representatives of a local health department,
a registered nurse, a school nurse, a public health provider,
4 public health officer or administrator, a representative of
a children's hospital, 2 representatives of immunization
advocacy organizations, a representative from the State Board
of Education, a person with expertise in bioterrorism issues,
and any other individuals or organization representatives
designated by the Director. The Director shall designate one
of the Advisory Committee members to serve ag the Chairperson
of the Advisory Committee.

(Source: P.A. 92-561, eff. 6-24-02.)

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 65 of 73 Page ID #68

Case No, : Date .
ORDER FOR CLOSURE OF FACILITY / PLACE

 

The (name of health depattment) has determined, based upon the information contained below,
that the facility or other place zeferted to in this order is, of may be, the source of, or contaminated with a dangerously contaglous
or infectious disease, As a result, it is required that this facility or other place remain closed until it is no longer poses a risk of
contagion or infection to others.

 

This order for closure is made upon (check all that apply):

O Voluntary (Consented) (see Section B)

O Immediate (ff this is an immediate order then the health department may order closure without consent or a court order if
inmediate action is required to protect the public from a dangerously contagious or infectious disease. Ihe health department
must as soon as practical (within 48 hours after issuing immediate order) obtain consent or request a court order except when
court system is unavailable or it is impossible to do so.) 20 ILCS 2305/2 (e)

 

 

 

 

Place Subject to Closure:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Place:

Address; (Street) _ (Apt./Rm.#) (City)
{State/Country) (Zip) (Telephone) ‘ (Fax):
(Cell/pager) (Email)

Owner of Place Subject to Closure:

Name: (Last) (First) (M.TL.) Dateof Birth: -
Cuorrent Location of Owner:

Address: (Street) (Apt/Rm.#) (City)
(State/Country) (Zip) {Telephone} (Fax)
(Coll/pager) (Email) :
Emergency or Other Contact Information of Owner:

Name: (Last) (First) Relationship:

Address: (Street) (Apt/Rm#) (City)
(State/Country) (Zip) (Telephone) (Fax)
(Coll/pager) (Email)

 

 

         

   

econ Ge Depininentgpunl

 

 

1, A reasonable belief exists that the place identified in this order is or is suspected of being contaminated with the following
dangerously contagious or infectious disease:

 

2. Closure is ordered based upon the following findings:
O Physical Examination O Medioal Evaluation UO Laboratory Testing 0 Environmental Testing
Cl Environmental or Human Exposure 0 Other Information

Deseribe the facts tn support of closure:
EXHIBIT

1_5

 

 

3, Duration of Closure:

 

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 66 of 73 Page ID #69

 

 

 

The place subject to this order is required to close and remain closed. No person is permitted access to the premises without prict
approval from the local health department. Persons who ate permitted access by the local health department must follow all
instructions, policies and procedures determined by the local health department,

 
 
 
   

1, The (name of health departinent) has ordered this place to be closed and made off limits fo
members of the community, and requires that you follow the instructions set forth in Section D above, because it is believed
that this place hes been contaminated with a dangerously contagious or infectious disease which must be controlled in order to
protect others from becoming infected.

   

2, This closure order will remain in effect only as long as there is a danger of spreading the disease to others.

3. (name of health department) requests that you sign the consent agreement contained in
Section H of this order, [f you do not consent, then the (name of health department) will seek a court
order to require that this place remain closed, If this is an immediate order for closure then the (name
of health department) is not required to obtain your consent or file a potition seeking a court order until after issuing
the order. The health department must as soon as practical (within 48 hours after issuing immediate order) obtain consent or
request a court order except when court system is unavailable or it is impossible to do so, 20 ILCS 2305/2{c)

 

4, You have the right to counsel, [you are indigent, the court will appoint counsel for you, 20 ILCS 2305/2{¢).

 

Fe

 

Nectlonit Sign arane:o

 

 

 

 

 

 

 

 

 

 

 

(name of health department)
Address; (Street) (Apt./Rani4) (City)
‘(State/Country) (Zap) (Telephone) (Fax)
(Business Phone) : (After-hours Phone)
Signature Date and Time

 

 

 

Any person who knowingly or maliciously disseminates eny false information or ‘report concerning the existence of any
dangerously contagious or infectious disease in connection with the Department’s power of quarantine, isolation and closure or
refuses to comply with a quarantine, isolation or closure order is guilty ofa Class A misdemeanor. (20 TLCS 2305/2(1s).)

 

biG

 

L , Voluntarily agree fo allow the place to be olosed as ordered by the
(namo of health department), I understand that my compliance with this closure
order is important to safeguarding the public’s health and that if [ violate its terms, 1 will put myself at risk, endanger the
cormmunity’s health, atid risk spreading a communicable disease to others, I have received a copy of, and have read ox had

 

 

 

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 67 of 73 Page ID #70

Case No. Date
explained to mo, Information on the disease . The terms and conditions of the closure ordet have been
explained to me, I have had a chance to ask questions, and they were answered to my satisfaction,

 

I understand that I must comply with this closure order and that if | wish to withdraw my voluntary consent to this closure
order I will notify (name of health department) at (xxx) «xx-xxx% (during normal business hours)
or (xxx) xxn-xxxx (after hours), If withdraw my voluntary consent to this closure order, the (name of
health department) will seek a court order to require that the place remain closed, Ifthis is an immediate order for closui's then the

(name of health department) is not required to obtain my cotisent or fils a petition seeking a court order
until after issuing the order, The health department must as soon as practical (within 48 hours after issuing inamediate order)
obtain consent or request a court order except when court system is unavailable or it is impossible to do so.

Lunderstand that if ] violate this order that I may be guilty of committing a Class A misdemeanor as described in Section G of
this order,

I understand that if 1 have any questions regarding this closure order I should contact (name of
health department) at Qoxx) »90ca00ck (during normal business hours) or (xxx) xAx-HKX. (after hours),

 

Signature Date and Time

 

 

 

This order is issued pursuant to the legal authority containad in the Department of Public Health Act (20 DLCS 2305/2).

 

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 68 of 73 Page ID #71

Joint Committee on Administrative Rules
ADMINISTRATIVE CODE

TITLE 77: PUBLIC HEALTH
CHAPTER I: DEPARTMENT OF PUBLIC HEALTH
SUBCHAPTER k: COMMUNICABLE DISEASE CONTROL AND IMMUNIZATIONS
PART 690 CONTROL OF COMMUNICABLE DISEASES CODE
SECTION 690.1330 ORDER AND PROCEDURE FOR ISOLATION, QUARANTINE AND
CLOSURE

 

 

Section 690.1330 Order and Procedure for Isolation, Quarantine and Closure

a) The Department or certified local health department may order a person or group of
persons to be quarantined or isolated or may order a place to be closed and made
off limits to the public on an immediate basis without prior consent or court order if,
in the reasonable judgment of the Department or certified local health department,
immediate action is required to protect the public from a dangerously contagious or
infectious disease. (Section 2(c) of the Act) The determination that immediate
action is required shall be based on the following:

1) The Department or the certified local health department has reason to
believe that a person or group of persons is, or is suspected to be, infected
with, exposed to, or contaminated with a dangerously contagious or
infectious disease that could spread to or contaminate others if remedial
action is not taken; and

2) The Department or the certified local health department has reason to
believe that the person or group of persons would pose a serious and
imminent tisk to the health and safety of others if not detained for isolation;
and

3) The Department or the certified local health department has first made
efforts, which shall be documented, to obtain voluntary compliance with
EXHIBIT requests for medical examination, testing, treatment, counseling,
5 vaccination, decontamination of persons or animals, isolation, and inspection
Z pb and closure of facilities, or has determined that seeking voluntary
compliance would create a risk of serious harm.
b) All police officers, sheriffs and ail other officers and employees of the State or any
locality shall enforce the rules and regulations so adopted and orders issued by the
Department or the certified local health department. (Section 2(a) of the Act) The

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 69 of 73 Page ID #72

Department or certified local health department may request the assistance of police
officers, sheriffs, and all other officers and employees of any political subdivision
within the jurisdiction of the Department or certified local health department to
immediately enforce an order given to effectuate the purposes of this Subpart.

If the Department or certified local health department orders the immediate isolation
or quarantine of a person or group of persons:

1)

2)

The immediate isolation or quarantine order shali be for a period not to
exceed the period of incubation and communicability, as determined by the
Department or certified local health department, for the dangerously
contagious or infectious disease.

The Department or certified local health department shall issue a written
isolation of quarantine order within 24 hours after the commencement of
isolation or quarantine pursuant to a verbal order, which shall specify the

following:

A) The identity of all persons or groups subject to quarantine or
isolation, if known;

B) The premises subject to quarantine, isolation or closure;

C) Notice of the right to counsel;

D) Notice that if the person or owner is indigent, the court will appoint
counsel for that person or owner;

E) Notice of the reason for the order for isolation, quarantine or
closure, including the suspected dangerously contagious or infectious
disease, if known;

F) Notice of whether the order is an immediate order, and if so, the time
frame for the Department or certified local health department fo seek
consent or to file a petition requesting a court order;

G) Notice of the anticipated duration of the isolation, quarantine, or
closure, including the dates and times at which isolation, quarantine,
or closure commences and ends (Section 2(c) of the Act);

H) A statement of the measures taken by the Department or the certified

I)

local health department to seek voluntary compliance or the basis on
which the Department or the certified local health department
determined that seeking voluntary compliance would create a risk of
serious harm;

A statement regarding the medical basis on which isolation,

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 70 of 73 Page ID #73

d)

quarantine, or closure is justified, e.g., clinical manifestations;
physical examination; laboratory tests, diagnostic tests or other
medical tests; epidemiologic information; or other evidence of
exposure or infection available to the Department or certified local
health department at the time;

J) A statement that such persons may refuse examination, medical
monitoring, medical treatment, prophylaxis, or vaccination, but
remain subject to isolation or quarantine; and

K) A statement that, at any time while the isolation, quarantine or
closure order is in effect, persons under isolation, quarantine, or
closure may request a hearing to review the isolation, quarantine or
closure order as set forth in Section 690.1345 of this Subpart.

Verbal Orders.

1) The Department or certified local health department may issue a verbal
order of isolation, quarantine, or closure without prior notice to the person or
group of persons if the delay in imposing a written order of isolation,
quarantine, or closure would jeopardize the Department's or certified local
health department's ability to prevent or limit:

A) The transmission of a dangerously contagious or infectious disease
that poses a threat to the public; or

B) The transmission of an infectious agent or possibly infectious agent
that poses a threat to the public health;

_ 2) A verbal order of isolation, quarantine, or closure issued under this Subpart:

A) Is valid for 24 hours and shall be followed up with a written order;

B} May be verbally communicated by a first responder to the person or
group of persons subject to isolation, quarantine, or closure; and

C) May be enforced by the first responder until a written order is issued.

In the event of an immediate order issued without prior consent or court order, the
Department or cettified local health department shall, as soon as practical, within
48 hours after issuing the order, obtain the consent of the person or owner or file a
petition requesting a court order authorizing the isolation, quarantine or closure,
When exigent circumstances exist that cause the court system to be unavailable or
that make it impossible to obtain consent or file a petition within 48 hours after
issuance of an immediate order, the Department or certified local health department
must obtain consent or file a petition requesting a court order as soon as reasonably
possible, (Section 2(c) of the Act) .

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 71o0f 73 Page ID#74

1) The petition for a court order authorizing involuntary isolation or quarantine
of a person or group of persons or the closure of premises shall specify the
following:

A) The identity of all persons or groups subject to isolation or
quarantine, if known;

B) The premises subject to isolation, quarantine or closure;

C) The reason for the order for isolation, quarantine or closure,
including the suspected dangerously contagious or infectious disease
if known;

D) The date and time at which isolation, quarantine or closure will

commence;

E) The anticipated duration of isolation, quarantine, or closure based on
the suspected dangerously contagious or infectious disease, if known;

F) The measures taken by the Department or the certified local health
department to seek voluntary compliance or the basis on which the
Department or the certified local health department determined that
seeking voluntary compliance would create a risk of serious harm;

G) The medical basis on which isolation, quarantine or closure is

justified, e.g., clinical manifestations; physical examination;
laboratory tests, diagnostic tests or other medical tests; epidemiologic
information; or other evidence of exposure or infection available to
the Department or certified local health department at the time.

2) The petition shall be accompanied by the declaration of the Department or
the certified local health department attesting to the facts asserted in the
petition, together with any further information that may be relevant and
material to the court's consideration.

f) Upon filing a petition requesting a court order authorizing the isolation, quarantine
or closure, or a petition requesting continued isolation, quarantine, or closure, the
Department or certified local health department shall serve a notice of the hearing
upon the person or persons who are being quarantined or isolated or upon the owner
of the property that is being closed at least 24 hours before the hearing. If itis
impractical to provide individual notice to large groups who are isolated or
quarantined, a copy of the notice shall be posted in a designated location. The
notice shall contain the following information:

1) The time, date and place of the hearing;

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 72 of 73 Page ID#75

g)

2) The grounds and underlying facts upon which continued isolation,
quarantine or closure is sought,

3) The person's right to appear at the hearing; and

4) The person's right to counsel, including the right, if the person is indigent, to
be represented by counsel designated by the court.

To obtain a court order, the Department or certified local health department, by
clear and convincing evidence, must prove that the public's health and welfare are
significantly endangered by a person or group of persons that has, that is suspected
of having, that has been exposed to, or that is reasonably believed to have been
exposed to a dangerously contagious or infectious disease, including non-compliant
tuberculosis patients or that the public's health and welfare have been significantly
endangered by a place where there is a significant amount of activity likely to
spread a dangerously contagious or infectious disease. The Department or certified
local health department must also prove that all other reasonable means of
correcting the problem have been exhausted and no less restrictive alternative
exists. For purposes of this subsection, in determining whether no less restrictive
alternative exists, the court shall consider evidence showing that, under the
circumstances presented by the case in which an order is sought, quarantine or
isolation is the measure provided for in a rule of the Department or in guidelines
issued by the Centers for Disease Control and Prevention or the World Health
Organization. (Section 2(c) of the Act)

1) Isolation, quarantine, or closure authorized as a result of a court order shall
be for a period not to exceed 30 days from the date of issuance ofthe court
order,

2) The Department or certified local health department may petition the court
to continue the isolation, quarantine, or closure beyond the initial 30 days.

3) The Depattment or the certified local health department may petition the
court to provide interpreters. ;

4) Prior to the expiration of a court order for continued isolation, quarantine, or
closure, the Department or certified local health department may petition the
court to continue isolation, quarantine, or closure, provided that:

A) The Department or certified local health department provides the
court with a reasonable basis to require continued isolation,
quarantine, or closure to prevent a serious and imminent threat to the
health and safety of others.

B) The request for a continued order shall be for a period not to exceed
30 days.

 
Case 3:20-cv-00438-GCS Document 1-1 Filed 05/11/20 Page 73 of 73 Page ID #76

_ (Source: Added at 32 Ii. Reg. 3777, effective March 3, 2008)

4

 
